Exhibit 10.1

 

 



EXECUTION VERSION

 





 



 

GS MORTGAGE SECURITIES CORPORATION II,

PURCHASER

 

and

 

GOLDMAN SACHS MORTGAGE COMPANY,

SELLER

 

MORTGAGE LOAN PURCHASE AGREEMENT

Dated as of November 1, 2015




Series 2015-GS1

 



 



 

 



 

This Mortgage Loan Purchase Agreement (“Agreement”), dated as of November 1,
2015, is between GS Mortgage Securities Corporation II, a Delaware corporation,
as purchaser (in such capacity, the “Purchaser”), and Goldman Sachs Mortgage
Company, a New York limited partnership, as seller (the “Seller”).

 

Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
November 1, 2015 (the “Pooling and Servicing Agreement”), among GS Mortgage
Securities Corporation II, as depositor (in such capacity, the “Depositor”),
Midland Loan Services, a Division of PNC Bank, National Association, as master
servicer (the “Master Servicer”), Wells Fargo Bank, National Association, as
special servicer (in such capacity, the “Special Servicer”), Situs Holdings,
LLC, as operating advisor, Wells Fargo Bank, National Association, as
certificate administrator (in such capacity, the “Certificate Administrator”),
and Wilmington Trust, National Association, as trustee (the “Trustee”), pursuant
to which the Purchaser will transfer the Mortgage Loans (as defined herein),
together with certain other mortgage loans, to a trust fund and certificates
representing ownership interests in the Mortgage Loans, together with the other
mortgage loans, will be issued by the trust fund (the “Trust Fund”). In exchange
for the Mortgage Loans and the other mortgage loans, the Trust Fund will issue
to or at the direction of the Depositor certificates to be known as GS Mortgage
Securities Trust 2015-GS1, Commercial Mortgage Pass-Through Certificates, Series
2015-GS1 (collectively, the “Certificates”). For purposes of this Agreement,
“Mortgage Loans” refers to the mortgage loans listed on Exhibit A and “Mortgaged
Properties” refers to the properties securing such Mortgage Loans.

 

The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:

 

SECTION 1         Sale and Conveyance of Mortgages; Possession of Mortgage File.
The Seller does hereby sell, transfer, assign, set over and convey to the
Purchaser, without recourse (except as otherwise specifically set forth herein),
(subject to the rights of the holders of interests in the 590 Madison Companion
Loans, the South Plains Mall Companion Loans, the Westin Boston Waterfront
Companion Loans, the Element LA Companion Loans, the Glenbrook Square Companion
Loan, the Hammons Hotel Portfolio Companion Loans, the GSA Portfolio Companion
Loan and the DoubleTree Hotel Universal Companion Loans) all of its right, title
and interest in and to the Mortgage Loans identified on Exhibit A to this
Agreement (the “Mortgage Loan Schedule”) including all interest and principal
received on or with respect to the Mortgage Loans after the Cut-Off Date,
(excluding payments of principal, interest and other amounts due and payable on
the Mortgage Loans on or before the Cut-Off Date). Upon the sale of the Mortgage
Loans, the ownership of each related Note, the Seller’s interest in the related
Mortgage represented by the Note and the other contents of the related Mortgage
File (subject to the rights of the holders of interests in the 590 Madison
Companion Loans, the South Plains Mall Companion Loans, the Westin Boston
Waterfront Companion Loans, the Element LA Companion Loans, the Glenbrook Square
Companion Loan, the Hammons Hotel Portfolio Companion Loans, the GSA Portfolio
Companion Loan and the DoubleTree Hotel Universal Companion Loans) will be
vested in the Purchaser and immediately thereafter the Trustee, and the
ownership of records and documents with respect to each Mortgage Loan (other
than those to be held by the holders of the 590 Madison Companion Loans, the
South Plains Mall Companion

 





 



 

Loans, the Westin Boston Waterfront Companion Loans, the Element LA Companion
Loans, the Glenbrook Square Companion Loan, the Hammons Hotel Portfolio
Companion Loans, the GSA Portfolio Companion Loan and the DoubleTree Hotel
Universal Companion Loans) prepared by or which come into the possession of the
Seller shall (subject to the rights of the holders of interests in the 590
Madison Companion Loans, the South Plains Mall Companion Loans, the Westin
Boston Waterfront Companion Loans, the Element LA Companion Loans, the Glenbrook
Square Companion Loan, the Hammons Hotel Portfolio Companion Loans, the GSA
Portfolio Companion Loan and the DoubleTree Hotel Universal Companion Loans)
immediately vest in the Purchaser and immediately thereafter the Trustee. In
connection with the transfer of the 590 Madison Mortgage Loan, the South Plains
Mall Mortgage Loan, the Westin Boston Waterfront Mortgage Loan, the Glenbrook
Square Mortgage Loan, the Element LA Mortgage Loan, the Hammons Hotel Portfolio
Mortgage Loan, the DoubleTree Hotel Universal Mortgage Loan and the GSA
Portfolio Mortgage Loan pursuant to this Section 1, the Seller does hereby
assign to the Purchaser all of its rights, title and interest (solely in its
capacity as the holder of the 590 Madison Mortgage Loan, the South Plains Mall
Mortgage Loan, the Westin Boston Waterfront Mortgage Loan, the Element LA
Mortgage Loan, the Glenbrook Square Mortgage Loan, the Hammons Hotel Portfolio
Mortgage Loan, the GSA Portfolio Mortgage Loan and the DoubleTree Hotel
Universal Mortgage Loan) in, to and under the related Co-Lender Agreement (it
being understood and agreed that the Seller does not assign any right, title or
interest that it or any other party may have thereunder in its capacity as any
590 Madison Companion Loan Holder, South Plains Mall Companion Loan Holder,
Westin Boston Waterfront Companion Loan Holder, Element LA Companion Loan
Holder, Glenbrook Square Companion Loan Holder, Hammons Hotel Portfolio
Companion Loan Holder, GSA Portfolio Companion Loan Holder and DoubleTree Hotel
Universal Companion Loan Holder). The Purchaser will sell certain of the
Certificates (the “Public Certificates”) to the underwriters (the
“Underwriters”) specified in the Underwriting Agreement, dated as of November
16, 2015 (the “Underwriting Agreement”), between the Purchaser and the
Underwriters, and the Purchaser will sell certain of the Certificates (the
“Private Certificates”) to the initial purchasers (the “Initial Purchasers” and,
collectively with the Underwriters, the “Dealers”) specified in the Purchase
Agreement, dated as of November 16, 2015 (the “Certificate Purchase Agreement”),
between the Purchaser and Initial Purchasers.

 

The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms. As consideration for
the Mortgage Loans, the Purchaser shall pay, by wire transfer of immediately
available funds, to the Seller or at the Seller’s direction $697,524,361.40,
plus accrued interest on the Mortgage Loans from and including December 1, 2015
to but excluding the Closing Date (but subject to certain post-settlement
adjustment for expenses incurred by the Underwriters and the Initial Purchasers
on behalf of the Depositor and for which the Seller is specifically
responsible).

 

The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.

 

SECTION 2         Books and Records; Certain Funds Received After the Cut-Off
Date. From and after the sale of the Mortgage Loans to the Purchaser, record
title to each Mortgage (other than with respect to any Mortgage Loan that is a
Non-Serviced Mortgage Loan) and each Note shall be transferred to the Trustee
subject to and in accordance with this

 



 -2-

 

 

Agreement. Any funds due after the Cut-Off Date in connection with a Mortgage
Loan received by the Seller shall be held in trust on behalf of the Trustee (for
the benefit of the Certificateholders) as the owner of such Mortgage Loan and
shall be transferred promptly to the Certificate Administrator. All scheduled
payments of principal and interest due on or before the Cut-Off Date but
collected after the Cut-Off Date, and all recoveries and payments of principal
and interest collected on or before the Cut-Off Date (only in respect of
principal and interest on the Mortgage Loans due on or before the Cut-Off Date
and principal prepayments thereon), shall belong to, and shall be promptly
remitted to, the Seller.

 

The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser. The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes. Following the
transfer of the Mortgage Loans by the Seller to the Purchaser, the Seller shall
not take any actions inconsistent with the ownership of the Mortgage Loans by
the Purchaser and its assignees.

 

The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller. The Purchaser intends to treat the transfer of
each Mortgage Loan from the Seller as a purchase for tax purposes. The Purchaser
shall be responsible for maintaining, and shall maintain, a set of records for
each Mortgage Loan which shall be clearly marked to reflect the transfer of
ownership of each Mortgage Loan by the Seller to the Purchaser pursuant to this
Agreement.

 

SECTION 3         Delivery of Mortgage Loan Documents; Additional Costs and
Expenses. (a)  The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans
contemplated herein, to deliver to or deposit with (or cause to be delivered to
or deposited with) the Custodian (on behalf of the Trustee), with copies to be
delivered to the Master Servicer (other than with respect to the Non-Serviced
Mortgage Loans) and the Special Servicer, respectively, on the dates set forth
in Section 2.01 of the Pooling and Servicing Agreement, all documents,
instruments and agreements required to be delivered by the Purchaser, or
contemplated to be delivered by the Seller (whether at the direction of the
Purchaser or otherwise), to the Custodian, the Master Servicer and the Special
Servicer, as applicable, with respect to the Mortgage Loans under Section 2.01
of the Pooling and Servicing Agreement, and meeting all the requirements of such
Section 2.01 of the Pooling and Servicing Agreement; provided that the Seller
shall not be required to deliver any draft documents, privileged or other
communications, credit underwriting, due diligence analyses or data or internal
worksheets, memoranda, communications or evaluations.

 

With respect to letters of credit (exclusive of those relating to Non-Serviced
Mortgage Loans), the Seller shall deliver to the Master Servicer and the Master
Servicer shall hold the original (or copy, if such original has been submitted
by the Seller to the issuing bank to effect an assignment or amendment of such
letter of credit (changing the beneficiary thereof to the Trustee (in care of
the Master Servicer) for the benefit of the Certificateholders and, if
applicable, the related Serviced Companion Loan Holder, that may be required in
order for the Master Servicer to draw on such letter of credit on behalf of the
Trustee for the benefit of the

 



 -3-

 

 

Certificateholders and, if applicable, the related Serviced Companion Loan
Holder, in accordance with the applicable terms thereof and/or of the related
Loan Documents)) and the Seller shall be deemed to have satisfied any such
delivery requirements by delivering with respect to any letter(s) of credit a
copy thereof to the Custodian together with an Officer’s Certificate of the
Seller certifying that such document has been delivered to the Master Servicer
or an Officer’s Certificate from the Master Servicer certifying that it holds
the letter(s) of credit pursuant to Section 2.01(b) of the Pooling and Servicing
Agreement. If a letter of credit referred to in the previous sentence is not in
a form that would allow the Master Servicer to draw on such letter of credit on
behalf of the Trustee for the benefit of the Certificateholders and, if
applicable, the related Serviced Companion Loan Holder, in accordance with the
applicable terms thereof and/or of the related Loan Documents, the Seller shall
deliver the appropriate assignment or amendment documents (or copies of such
assignment or amendment documents if the Seller has submitted the originals to
the related issuer of such letter of credit for processing) to the Master
Servicer within 90 days of the Closing Date. The Seller shall pay any costs of
assignment or amendment of such letter(s) of credit required in order for the
Master Servicer to draw on such letter(s) of credit on behalf of the Trustee for
the benefit of the Certificateholders and, if applicable, the related Serviced
Companion Loan Holder and shall cooperate with the reasonable requests of the
Master Servicer or the Special Servicer, as applicable, in connection with
effectuating a draw under any such letter of credit prior to the date such
letter of credit is assigned or amended in order that it may be drawn by the
Master Servicer on behalf of the Trustee for the benefit of the
Certificateholders and, if applicable, the related Serviced Companion Loan
Holder.

 

Notwithstanding any contrary provision set forth herein, in connection with the
Element LA Whole Loan (1) instruments of assignment may be in blank and need not
be recorded pursuant to this Agreement until the earlier of (i) the Element LA
Companion Loan Securitization Date, if such instruments are required to be
assigned and recorded pursuant to the related Other Pooling and Servicing
Agreement, (ii) the Element LA Whole Loan becoming a Specially Serviced Mortgage
Loan, (iii) in the case of an assignment of a letter of credit, such time, if
any, as any such letter of credit is required to be drawn upon by the Master
Servicer and (iv) the expiration of 180 days following the Closing Date, in
which case assignments and recordations shall be effected in accordance with the
provisions relating to Serviced Whole Loans until the occurrence, if any, of the
Element LA Companion Loan Securitization Date, and (2) following the Element LA
Companion Loan Securitization Date, the Person selling the related Companion
Loan to the related Other Depositor, at its own expense, will be (a) entitled to
direct the Trustee or Custodian to deliver the originals of all mortgage loan
documents in its possession (other than the promissory note evidencing the
Element LA Mortgage Loan and any allonges thereto) to the related Other Trustee
or custodian therefor, (b) if the right under clause (a) is exercised, required
to cause the retention by or delivery to the Trustee or Custodian of photocopies
of the mortgage loan documents so delivered to such Other Trustee or other
custodian, (c) if instruments of assignment have not been recorded pursuant to
this Agreement, entitled to cause the completion and recordation of instruments
of assignment in the name of such Other Trustee or other custodian, and (d) if
the right under clause (c) is exercised, required to deliver to the Trustee or
Custodian photocopies of any instruments of assignment so completed and
recorded.

 



 -4-

 

 

(b)         Except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan, the Seller shall deliver to and deposit (or cause to be delivered
to and deposited) with the Master Servicer within five (5) Business Days after
the Closing Date: (i) a copy of the Mortgage File; (ii) all documents and
records not otherwise required to be contained in the Mortgage File that (A)
relate to the origination and/or servicing and administration of the Mortgage
Loans and the South Plains Mall Companion Loans, the Westin Boston Waterfront
Companion Loans, the Element LA Companion Loans (prior to the Element LA
Companion Loan Securitization Date), the Glenbrook Square Companion Loan and the
GSA Portfolio Companion Loan, (B) are reasonably necessary for the ongoing
administration and/or servicing of the Mortgage Loans (including any asset
summaries related to the Mortgage Loans that were delivered to the Rating
Agencies in connection with the rating of the Certificates) and the South Plains
Mall Companion Loans, the Westin Boston Waterfront Companion Loans, the Element
LA Companion Loans (prior to the Element LA Companion Loan Securitization Date),
the Glenbrook Square Companion Loan and the GSA Portfolio Companion Loan or for
evidencing or enforcing any of the rights of the holder of the Mortgage Loans
and the South Plains Mall Companion Loans, the Westin Boston Waterfront
Companion Loans, the Element LA Companion Loans (prior to the Element LA
Companion Loan Securitization Date), the Glenbrook Square Companion Loan and the
GSA Portfolio Companion Loan or holders of interests therein and (C) are in the
possession or under the control of the Seller; and (iii) all unapplied Escrow
Payments and reserve funds in the possession or under control of the Seller that
relate to the Mortgage Loans or the South Plains Mall Companion Loans, the
Westin Boston Waterfront Companion Loans, the Element LA Companion Loans (prior
to the Element LA Companion Loan Securitization Date), the Glenbrook Square
Companion Loan and the GSA Portfolio Companion Loan, together with a statement
indicating which Escrow Payments and reserve funds are allocable to each
Mortgage Loan or to the South Plains Mall Companion Loans, the Westin Boston
Waterfront Companion Loans, the Element LA Companion Loans (prior to the Element
LA Companion Loan Securitization Date), the Glenbrook Square Companion Loan or
the GSA Portfolio Companion Loan, provided that copies of any document in the
Mortgage File and any other document, record or item referred to above in this
sentence that constitutes a Designated Servicing Document shall be delivered to
the Master Servicer on or before the Closing Date; provided that the Seller
shall not be required to deliver any draft documents, privileged or other
communications, credit underwriting, due diligence analyses or data or internal
worksheets, memoranda, communications or evaluations.

 

(c)         With respect to any Mortgage Loan secured by a Mortgaged Property
that is subject to a franchise agreement with a related comfort letter in favor
of the Seller that requires notice to or request of the related franchisor to
transfer or assign any related comfort letter to the Trustee for the benefit of
the Certificateholders or have a new comfort letter (or any such new document or
acknowledgement as may be contemplated under the existing comfort letter) issued
in the name of the Trustee for the benefit of the Certificateholders, the Seller
or its designee shall, within 45 days of the Closing Date (or any shorter period
if required by the applicable comfort letter), provide any such required notice
or make any such required request to the related franchisor for the transfer or
assignment of such comfort letter or issuance of a new comfort letter (or any
such new document or acknowledgement as may be contemplated under the existing
comfort letter), with a copy of such notice or request to the Custodian (who
shall include such document in the related Mortgage File), the Master Servicer
and the Special Servicer, and the Master Servicer shall use reasonable efforts
in accordance with the Servicing Standard to

 



 -5-

 

 

acquire such replacement comfort letter, if necessary (or to acquire any such
new document or acknowledgement as may be contemplated under the existing
comfort letter), and the Master Servicer shall, as soon as reasonably
practicable following receipt thereof, deliver the original of such replacement
comfort letter, new document or acknowledgement, as applicable, to the Custodian
for inclusion in the Mortgage File.

 

SECTION 4         Treatment as a Security Agreement. Pursuant to Section 1
hereof, the Seller has conveyed to the Purchaser all of its right, title and
interest in and to the Mortgage Loans. The parties intend that such conveyance
of the Seller’s right, title and interest in and to the Mortgage Loans pursuant
to this Agreement shall constitute a purchase and sale and not a loan. If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-Off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-Off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-Off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law. If
such conveyance is deemed to be a pledge and not a sale, the Seller consents to
the Purchaser hypothecating and transferring such security interest in favor of
the Trustee and transferring the obligation secured thereby to the Trustee.

 

SECTION 5         Covenants of the Seller. The Seller covenants with the
Purchaser as follows:

 

(a)         except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan it shall cause Anderson McCoy & Orta, P.C. (“AMO”) to record and
file in the appropriate public recording office for real property records or UCC
financing statements, as appropriate (or, with respect to any assignments that
the Custodian has agreed to record or file pursuant to the Pooling and Servicing
Agreement, deliver to the Custodian for such purpose and cause the Custodian to
record and file), each related assignment of Mortgage and assignment of
assignment of leases, rents and profits and each related UCC-3 financing
statement referred to in the definition of Mortgage File from the Seller to the
Trustee as and to the extent contemplated under Section 2.01(c) of the Pooling
and Servicing Agreement. All out of pocket costs and expenses relating to the
recordation or filing of such assignments, assignments of Mortgage and financing
statements shall be paid by the Seller. If any such document or instrument is
lost or returned unrecorded or unfiled, as the case may be, because of a defect
therein, then the Seller shall prepare or cause the preparation of a substitute
therefor or cure such defect or cause such defect to be cured, as the case may
be, and the Seller shall record or file, or cause AMO to record or file, such
substitute or corrected document or instrument or, with respect to any
assignments that the Custodian has agreed to record or file pursuant to the
Pooling and Servicing Agreement, deliver such substitute or corrected document
or instrument to the Custodian (or, if the Mortgage Loan is then no longer
subject to the Pooling and Servicing Agreement, the then holder of such Mortgage
Loan);

 

(b)         as to each Mortgage Loan, except with respect to any Mortgage Loan
that is a Non-Serviced Mortgage Loan, if the Seller cannot deliver or cause to
be delivered the documents and/or instruments referred to in clauses (2), (3)
and (6) (if recorded) and (15) of the

 



 -6-

 

 

definition of “Mortgage File” in the Pooling and Servicing Agreement solely
because of a delay caused by the public recording or filing office where such
document or instrument has been delivered for recordation or filing, as
applicable, it shall forward to the Custodian a copy of the original certified
by the Seller to be a true and complete copy of the original thereof submitted
for recording. The Seller shall cause each assignment referred to in Section
(5)(a) above that is recorded and the file copy of each UCC-3 assignment
referred to in Section (5)(a) above to reflect that it should be returned by the
public recording or filing office to the Custodian or its agent following
recording (or, alternatively, to the Seller or its designee, in which case the
Seller shall deliver or cause the delivery of the recorded/filed original to the
Custodian promptly following receipt); provided that, in those instances where
the public recording office retains the original assignment of Mortgage or
assignment of Assignment of Leases, the Seller shall obtain therefrom and
deliver to the Custodian a certified copy of the recorded original. On a monthly
basis, at the expense of the Seller, the Custodian shall forward to the Master
Servicer a copy of each of the aforementioned assignments following the
Custodian’s receipt thereof;

 

(c)          it shall take any action reasonably required by the Purchaser, the
Certificate Administrator, the Trustee or the Master Servicer in order to assist
and facilitate the transfer of the servicing of the Mortgage Loans (other than
any Mortgage Loans that are Non-Serviced Mortgage Loans) to the Master Servicer,
including effectuating the transfer of any letters of credit with respect to any
Mortgage Loan to the Master Servicer on behalf of the Trustee for the benefit of
Certificateholders and/or the South Plains Mall Companion Loan Holders, Westin
Boston Waterfront Companion Loan Holders, Element LA Companion Loan Holders
(prior to the Element LA Companion Loan Securitization Date), Glenbrook Square
Companion Loan Holder and GSA Portfolio Companion Loan Holder, as applicable.
Prior to the date that a letter of credit with respect to any Mortgage Loan is
transferred to the Master Servicer, the Seller will cooperate with the
reasonable requests of the Master Servicer or the Special Servicer, as
applicable, in connection with effectuating a draw under such letter of credit
as required under the terms of the related Loan Documents;

 

(d)         the Seller shall provide the Master Servicer the initial data with
respect to each Mortgage Loan for the CREFC® Financial File and the CREFC® Loan
Periodic Update File that are required to be prepared by the Master Servicer
pursuant to the Pooling and Servicing Agreement and the Supplemental Servicer
Schedule;

 

(e)         if (during the period of time that the Underwriters are required,
under applicable law, to deliver a prospectus related to the Public Certificates
in connection with sales of the Public Certificates by an Underwriter or a
dealer) the Seller has obtained actual knowledge of undisclosed or corrected
information related to an event that occurred prior to the Closing Date, which
event causes there to be an untrue statement of a material fact with respect to
the Seller Information in the Prospectus Supplement dated November 17, 2015
relating to the Public Certificates, the annexes and exhibits thereto and the
DVD delivered therewith, or the Offering Circular dated November 17, 2015
relating to the Private Certificates, the annexes and exhibits thereto and the
DVD delivered therewith (collectively, the “Offering Documents”), or causes
there to be an omission to state therein a material fact with respect to the
Seller Information required to be stated therein or necessary to make the
statements therein with respect to the Seller Information, in the light of the
circumstances under which they were made, not misleading, then the Seller shall
promptly notify the Dealers and the Depositor. If as a result of any such event

 



 -7-

 

 

the Dealers’ legal counsel determines that it is necessary to amend or
supplement the Offering Documents in order to correct the untrue statement, or
to make the statements therein, in the light of the circumstances when the
Offering Documents are delivered to a purchaser, not misleading, or to make the
Offering Documents in compliance with applicable law, the Seller shall (to the
extent that such amendment or supplement solely relates to the Seller
Information) at the expense of the Seller, do all things reasonably necessary to
assist the Depositor to prepare and furnish to the Dealers, such amendments or
supplements to the Offering Documents as may be necessary so that the Seller
Information in the Offering Documents, as so amended or supplemented, will not
contain an untrue statement, will not, in the light of the circumstances when
the Offering Documents are delivered to a purchaser, be misleading and will
comply with applicable law. (All terms under this clause (e) and not otherwise
defined in this Agreement shall have the meanings set forth in the
Indemnification Agreement, dated as of November 16, 2015, among the
Underwriters, the Initial Purchasers, the Seller and the Purchaser (the
“Indemnification Agreement” and, together with this Agreement, the “Operative
Documents”));

 

(f)          for so long as the Trust Fund (and with respect to the South Plains
Mall Companion Loans, the Westin Boston Waterfront Companion Loans, the
Glenbrook Square Companion Loan and the GSA Portfolio Companion Loan, if such
Companion Loan is deposited into another securitization, the trust fund under
such other securitization) is subject to the reporting requirements of the
Exchange Act, the Seller shall provide the Depositor (or with respect to the
South Plains Mall Companion Loans, the Westin Boston Waterfront Companion Loans,
the Glenbrook Square Companion Loan and the GSA Portfolio Companion Loan, if
such Companion Loan (or a portion thereof) is deposited into another
securitization, the depositor of such securitization) and the Certificate
Administrator with any Additional Form 10-D Disclosure, any Additional Form 10-K
Disclosure and any Form 8-K Disclosure Information indicated on Exhibit U,
Exhibit V and Exhibit Z to the Pooling and Servicing Agreement, to the extent
contemplated to be provided by the Seller, within the time periods set forth in
the Pooling and Servicing Agreement; provided that, in connection with providing
Additional Form 10-K Disclosure and the Seller’s reporting obligations under
Item 1119 of Regulation AB, upon reasonable request by the Seller, the Purchaser
shall provide the Seller with a list of all parties to the Pooling and Servicing
Agreement and any other Servicing Function Participant; and

 

(g)         With respect to the South Plains Mall Companion Loans, the Westin
Boston Waterfront Companion Loans, the Element LA Mortgage Loan (prior to the
Element LA Companion Loan Securitization Date), the Glenbrook Square Companion
Loan and the GSA Portfolio Companion Loan, the Seller agrees that if disclosure
related to the description of a party to the Pooling and Servicing Agreement is
requested by the holder of a related Companion Loan for inclusion in the
disclosure materials relating to the securitization of such Companion Loan, the
reasonable costs of such party related to such disclosure and any opinion(s) of
counsel, certifications and/or indemnification agreement(s) shall be paid or
caused to be paid by the Seller.

 

SECTION 6         Representations and Warranties.

 

(a)         The Seller represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date that:

 



 -8-

 

  

(i)          The Seller is a limited partnership, duly organized, validly
existing and in good standing under the laws of the State of New York with full
power and authority to own its assets and conduct its business, is duly
qualified as a foreign organization in good standing in all jurisdictions to the
extent such qualification is necessary to hold and sell the Mortgage Loans or
otherwise comply with its obligations under this Agreement except where the
failure to be so qualified would not have a material adverse effect on its
ability to perform its obligations hereunder, and the Seller has taken all
necessary action to authorize the execution and delivery of, and performance
under, the Operative Documents and has duly executed and delivered each
Operative Document, and has the power and authority to execute, deliver and
perform under each Operative Document and all the transactions contemplated
hereby and thereby, including, but not limited to, the power and authority to
sell, assign, transfer, set over and convey the Mortgage Loans in accordance
with this Agreement;

 

(ii)         Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights generally, (B) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (C) public policy considerations underlying
the securities laws, to the extent that such public policy considerations limit
the enforceability of the provisions of this Agreement that purport to provide
indemnification for securities laws liabilities;

 

(iii)        The execution and delivery of each Operative Document by the Seller
and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the Seller’s organizational
documents or any agreement or instrument to which the Seller is a party or by
which it is bound, or any order or decree applicable to the Seller, or result in
the creation or imposition of any lien on any of the Seller’s assets or
property, in each case, which would materially and adversely affect the ability
of the Seller to carry out the transactions contemplated by the Operative
Documents;

 

(iv)        There is no action, suit, proceeding or investigation pending or, to
the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the validity of the Mortgage Loans or the ability of the
Seller to carry out the transactions contemplated by each Operative Document;

 

(v)         The Seller is not in default with respect to any order or decree of
any court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might have consequences that, in the Seller’s
good faith and reasonable judgment, is likely to materially and adversely affect
the condition (financial or other) or operations of the Seller or its properties
or might have consequences that, in

 



 -9-

 



  

the Seller’s good faith and reasonable judgment, is likely to materially and
adversely affect its performance under any Operative Document;

 

(vi)        No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the transactions contemplated hereby or thereby,
other than those which have been obtained by the Seller;

 

(vii)       The transfer, assignment and conveyance of the Mortgage Loans by the
Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction; and

 

(viii)      Except for the agreed-upon procedures report obtained from the
accounting firm engaged to provide procedures involving a comparison of
information in loan files for the Mortgage Loans to information on a data tape
relating to the Mortgage Loans (the “Accountant’s Due Diligence Report”), the
Seller has not obtained (and, through and including the Closing Date, will not
obtain) any “third party due diligence report” (as defined in Rule 15Ga-2 under
the Exchange Act) in connection with the transactions contemplated herein and in
the Offering Documents and, except for the accountants with respect to the
Accountants’ Due Diligence Report, the Seller has not employed (and, through and
including the Closing Date, will not employ) any third party to engage in any
activity that constitutes “due diligence services” within the meaning of Rule
17g-10 under the Exchange Act in connection with the transactions contemplated
herein and in the Offering Documents.  The Seller further represents and
warrants that no portion of the Accountant’s Due Diligence Report contains, with
respect to the information contained therein with respect to the Mortgage Loans,
any names, addresses, other personal identifiers or zip codes with respect to
any individuals, or any other personally identifiable or other information that
would be associated with an individual, including without limitation any
“nonpublic personal information” within the meaning of Title V of the
Gramm-Leach-Bliley Financial Services Modernization Act of 1999. The
Underwriters and Initial Purchasers are third-party beneficiaries of the
provisions set forth in this Section 6(a)(viii).

 

(b)         The Purchaser represents and warrants to the Seller as of the
Closing Date that:

 

(i)          The Purchaser is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware, with full corporate
power and authority to own its assets and conduct its business, is duly
qualified as a foreign corporation in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the ability of the Purchaser to perform
its obligations hereunder, and the Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement by it, and
has duly executed and delivered this Agreement, and has the power and authority
to

 



 -10-

 



 

execute, deliver and perform this Agreement and all the transactions
contemplated hereby;

 

(ii)         Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

 

(iii)        The execution and delivery of this Agreement by the Purchaser and
the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or constitute a default under, any of the
terms, conditions or provisions of any of the Purchaser’s organizational
documents or any agreement or instrument to which the Purchaser is a party or by
which it is bound, or any order or decree applicable to the Purchaser, or result
in the creation or imposition of any lien on any of the Purchaser’s assets or
property, in each case which would materially and adversely affect the ability
of the Purchaser to carry out the transactions contemplated by this Agreement;

 

(iv)        There is no action, suit, proceeding or investigation pending or, to
the Purchaser’s knowledge, threatened against the Purchaser in any court or by
or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;

 

(v)         The Purchaser is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that would
materially and adversely affect the condition (financial or other) or operations
of the Purchaser or its properties or might have consequences that would
materially and adversely affect its performance under any Operative Document;

 

(vi)        No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of or compliance by the Purchaser with this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser; and

 

(vii)       The Purchaser (A) prepared one or more reports on Form ABS-15G
(each, a “Form 15G”) containing the findings and conclusions of the Accountant’s
Due Diligence Report and meeting the requirements of that Form 15G, Rule 15Ga-2,
and any other rules and regulations of the Securities and Exchange Commission
and the Exchange Act; (B) provided a copy of the final draft of each such Form
15G to the Underwriters and the Initial Purchasers at least 6 Business Days
before the first sale in the offering

 



 -11-

 

 

contemplated by the Offering Documents; and (C) furnished each such Form 15G to
the Securities and Exchange Commission on EDGAR at least 5 Business Days before
the first sale in the offering contemplated by the Offering Documents as
required by Rule 15Ga-2.

 

(c)         The Seller further makes the representations and warranties as to
the Mortgage Loans set forth in Exhibit B to this Agreement as of the Cut-Off
Date or such other date set forth in Exhibit B to this Agreement, which
representations and warranties are subject to the exceptions thereto set forth
in Exhibit C to this Agreement.

 

(d)         Pursuant to the Pooling and Servicing Agreement, if (i) any party
thereto discovers or receives notice alleging that any document constituting a
part of a Mortgage File has not been properly executed, is missing, contains
information that does not conform in any material respect with the corresponding
information set forth in the Mortgage Loan Schedule, or does not appear to be
regular on its face (each, a “Document Defect”), or discovers or receives notice
alleging a breach of any representation or warranty of the Seller made pursuant
to Section 6(c) of this Agreement with respect to any Mortgage Loan (a “Breach”)
or (ii) the Special Servicer or the Purchaser receives a Repurchase Request,
then such party is required to give prompt written notice thereof to the Seller.

 

(e)         Pursuant to the Pooling and Servicing Agreement, the Special
Servicer is required to determine whether any such Document Defect or Breach
with respect to any Mortgage Loan materially and adversely affects, or such
Document Defect is deemed in accordance with Section 2.03 of the Pooling and
Servicing Agreement to materially and adversely affect, the value of the
Mortgage Loan or any related REO Property or the interests of the
Certificateholders therein or causes any Mortgage Loan to fail to be a Qualified
Mortgage (any such Document Defect shall constitute a “Material Document Defect”
and any such Breach shall constitute a “Material Breach”). If such Document
Defect or Breach has been determined to be a Material Document Defect or
Material Breach, then the Special Servicer will be required to give prompt
written notice thereof to the Seller. Promptly upon becoming aware of any such
Material Document Defect or Material Breach (including through a written notice
given by the Master Servicer or the Special Servicer, as provided above if the
Document Defect or Breach identified therein is a Material Document Defect or
Material Breach, as the case may be), the Seller shall, not later than 90 days
from the earlier of the Seller’s discovery or receipt of notice of, and receipt
of a demand to take action with respect to, such Material Document Defect or
Material Breach, as the case may be (or, in the case of a Material Document
Defect or Material Breach relating to a Mortgage Loan not being a “qualified
mortgage” within the meaning of the REMIC Provisions, not later than 90 days
from any party discovering such Material Document Defect or Material Breach),
cure the same in all material respects (which cure shall include payment of any
losses and Additional Trust Fund Expenses associated therewith) or, if such
Material Document Defect or Material Breach, as the case may be, cannot be cured
within such 90 day period, the Seller shall either (i) repurchase the affected
Mortgage Loan or any related REO Property (or the Trust Fund’s interest therein)
at the applicable Purchase Price by wire transfer of immediately available funds
to the Collection Account or (ii) substitute a Qualified Substitute Mortgage
Loan for such affected Mortgage Loan (provided that in no event shall any such
substitution occur later than the second anniversary of the Closing Date) and
pay the Master Servicer, for deposit into the Collection Account, any
Substitution Shortfall Amount in

 



 -12-

 

 

connection therewith; provided, however, that if (i) such Material Document
Defect or Material Breach is capable of being cured but not within such 90 day
period, (ii) such Material Document Defect or Material Breach is not related to
any Mortgage Loan’s not being a “qualified mortgage” within the meaning of the
REMIC Provisions and (iii) the Seller has commenced and is diligently proceeding
with the cure of such Material Document Defect or Material Breach within such 90
day period, then the Seller shall have an additional 90 days to complete such
cure, or, in the event of a failure to so cure, to complete such repurchase of
the related Mortgage Loan or substitute a Qualified Substitute Mortgage Loan as
described above (it being understood and agreed that, in connection with the
Seller’s receiving such additional 90 day period, the Seller shall deliver an
Officer’s Certificate to the Trustee, the Special Servicer and the Certificate
Administrator setting forth the reasons such Material Document Defect or
Material Breach is not capable of being cured within the initial 90 day period
and what actions the Seller is pursuing in connection with the cure thereof and
stating that the Seller anticipates that such Material Document Defect or
Material Breach will be cured within such additional 90 day period); and
provided, further, that, if any such Material Document Defect is still not cured
after the initial 90 day period and any such additional 90 day period solely due
to the failure of the Seller to have received the recorded document, then the
Seller shall be entitled to continue to defer its cure, repurchase or
substitution obligations in respect of such Document Defect so long as the
Seller certifies to the Trustee, the Special Servicer and the Certificate
Administrator every 30 days thereafter that the Document Defect is still in
effect solely because of its failure to have received the recorded document and
that the Seller is diligently pursuing the cure of such defect (specifying the
actions being taken), except that no such deferral of cure, repurchase or
substitution may continue beyond the date that is 18 months following the
Closing Date. Any such repurchase or substitution of a Mortgage Loan shall be on
a whole loan, servicing released basis. The Seller shall have no obligation to
monitor the Mortgage Loans regarding the existence of a Breach or a Document
Defect, but if the Seller discovers a Material Breach or Material Document
Defect with respect to a Mortgage Loan, it will notify the Purchaser. Monthly
Payments due with respect to each Qualified Substitute Mortgage Loan (if any)
after the related Due Date in the month of substitution, and Monthly Payments
due with respect to each Mortgage Loan being repurchased or replaced, and
received by the Master Servicer or the Special Servicer on behalf of the Trust,
after the related Cut-off Date through, but not including, the related date of
repurchase or substitution, shall be part of the Trust Fund. Monthly Payments
due with respect to each Qualified Substitute Mortgage Loan (if any) on or prior
to the related Due Date in the month of substitution, and Monthly Payments due
with respect to each Mortgage Loan being repurchased or replaced and received by
the Master Servicer or the Special Servicer on behalf of the Trust after the
related date of repurchase or substitution, shall not be part of the Trust Fund
and are to be remitted by the Master Servicer to the Seller effecting the
related repurchase or substitution promptly following receipt.

 

Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (18) and (19) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this Agreement and the
Pooling and Servicing Agreement for any Mortgage Loan shall be deemed a Material
Document Defect; provided, however, that no Document Defect (except such deemed
Material Document Defect described above) shall be considered to be a Material
Document Defect unless the document with respect to which the Document Defect
exists is required in

 



 -13-

 

 

connection with an imminent enforcement of the lender’s rights or remedies under
the related Mortgage Loan, defending any claim asserted by any Mortgagor or
third party with respect to the Mortgage Loan, establishing the validity or
priority of any lien on any collateral securing the Mortgage Loan or for any
immediate significant servicing obligation.

 

With respect to the 590 Madison Mortgage Loan, the Element LA Mortgage Loan
(after the Element LA Companion Loan Securitization Date), the Hammons Hotel
Portfolio Mortgage Loan and the DoubleTree Hotel Universal Mortgage Loan, the
Seller agrees that if a “Material Document Defect” (or equivalent concept)
under, and as such term or any analogous term is defined in, the related Other
Pooling and Servicing Agreement exists with respect to the related controlling
Non-Serviced Companion Loan and the applicable seller thereof or other
responsible party repurchases such related Non-Serviced Companion Loan from the
related Other Securitization Trust, then the Seller shall repurchase the 590
Madison Mortgage Loan, the Element LA Mortgage Loan, the Hammons Hotel Portfolio
Mortgage Loan or the DoubleTree Hotel Universal Mortgage Loan, as applicable;
provided, however, that the foregoing shall not apply to any Material Document
Defect (or equivalent concept) related to the promissory note for the related
Non-Serviced Companion Loan.

 

(f)          In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity evidencing such repurchase or substitution, all portions of
the Mortgage File (including, without limitation, the Servicing File) and other
documents and all escrows and reserve funds pertaining to such Mortgage Loan
possessed by it, and each document that constitutes a part of the Mortgage File
shall be endorsed or assigned to the extent necessary or appropriate to the
repurchasing entity or its designee in the same manner, but only if the
respective documents have been previously assigned or endorsed to the Trustee,
and pursuant to appropriate forms of assignment, substantially similar to the
manner and forms pursuant to which such documents were previously assigned to
the Trustee or as otherwise reasonably requested to effect the retransfer and
reconveyance of the Mortgage Loan and the security therefor to the Seller or its
designee; provided that such tender by the Trustee and the Custodian shall be
conditioned upon its receipt from the Master Servicer of a Request for Release
and an Officer’s Certificate to the effect that the requirements for repurchase
or substitution have been satisfied.

 

(g)         The representations and warranties of the parties hereto shall
survive the execution and delivery and any termination of this Agreement and
shall inure to the benefit of the respective parties, notwithstanding any
restrictive or qualified endorsement on the Notes or Assignment of Mortgage or
the examination of the Mortgage Files.

 

(h)         Each party hereto agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement. The Seller’s obligation to cure any Material Breach or Material
Document Defect or to repurchase, or substitute for, any affected Mortgage Loan
pursuant to this Section 6 shall constitute the sole remedy available to the
Purchaser in connection with a breach of any of the Seller’s representations or
warranties contained in Section 6(c) of this Agreement or a Document Defect with
respect to any Mortgage Loan.

 



 -14-

 



 

(i)          The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a Repurchase Request (other than from the
Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan, (iii) the
Seller receives a Repurchase Communication of a Repurchase Request Withdrawal
(other than from the Depositor) or (iv) the Seller rejects or disputes any
Repurchase Request. Each such notice shall be given no later than the tenth
(10th) Business Day after (A) with respect to clauses (i) and (iii) of the
preceding sentence, receipt of a Repurchase Communication of a Repurchase
Request or a Repurchase Request Withdrawal, as applicable, and (B) with respect
to clauses (ii) and (iv) of the preceding sentence, the occurrence of the event
giving rise to the requirement for such notice, and shall include (1) the
identity of the related Mortgage Loan, (2) the date (x) such Repurchase
Communication of such Repurchase Request or Repurchase Request Withdrawal was
received, (y) the related Mortgage Loan was repurchased or replaced or (z) the
Repurchase Request was rejected or disputed, as applicable, and (3) if known,
the basis for (x) the Repurchase Request (as asserted in the Repurchase Request)
or (y) any rejection or dispute of a Repurchase Request, as applicable.

 

The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission and a true, correct and complete copy of the relevant portions of any
Form ABS-15G that the Seller is required to file with the Securities and
Exchange Commission pursuant to Rule 15Ga-1 under the Exchange Act with respect
to the Mortgage Loans on or before the date that is five (5) Business Days
before the date such Form ABS-15G is required to be filed with the Securities
and Exchange Commission.

 

In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests. Any such information requested shall be
provided as promptly as practicable after such request is made.

 

The Seller agrees that no 15Ga-1 Notice Provider will be required to provide
information in a 15Ga-1 Notice that is protected by the attorney-client
privilege or attorney work product doctrines. In addition, the Seller hereby
acknowledges that (i) any 15Ga-1 Notice provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement is so provided only to assist the Seller,
the Depositor and their respective Affiliates to comply with Rule 15Ga-1 under
the Exchange Act, Items 1104 and 1121 of Regulation AB and any other requirement
of law or regulation and (ii)(A) no action taken by, or inaction of, a 15Ga-1
Notice Provider and (B) no information provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement by a 15Ga-1 Notice Provider in a 15Ga-1
Notice shall be deemed to constitute a waiver or defense to the exercise of any
legal right the 15Ga-1 Notice Provider may have with respect to this Agreement,
including with respect to any Repurchase Request that is the subject of a 15Ga-1
Notice.

 

Each party hereto agrees that the receipt of a 15Ga-1 Notice or the delivery of
any notice required to be delivered pursuant to this Section 6(i) shall not, in
and of itself, constitute delivery of notice of, receipt of notice of, or
knowledge of the Seller of, any Material Document Defect or Material Breach.

 



 -15-

 



 

Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust Fund is 0001656839.

 

“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.

 

SECTION 7         Review of Mortgage File. The Purchaser shall require the
Certificate Administrator pursuant to the Pooling and Servicing Agreement to
review the Mortgage Files pursuant to Section 2.02 of the Pooling and Servicing
Agreement and if it finds any document or documents not to have been properly
executed, or to be missing or to be defective on its face in any material
respect, to notify the Purchaser, which shall promptly notify the Seller.

 

SECTION 8         Conditions to Closing. The obligation of the Seller to sell
the Mortgage Loans shall be subject to the Seller having received the
consideration for the Mortgage Loans as contemplated by Section 1 of this
Agreement. The obligations of the Purchaser to purchase the Mortgage Loans shall
be subject to the satisfaction, on or prior to the Closing Date, of the
following conditions:

 

(a)         Each of the obligations of the Seller required to be performed by it
at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall, subject to any applicable
exceptions set forth on Exhibit C to this Agreement, be true and correct in all
material respects as of the Closing Date or as of such other date as of which
such representation is made under the terms of Exhibit B to this Agreement, and
no event shall have occurred as of the Closing Date which would constitute a
default on the part of the Seller under this Agreement, and the Purchaser shall
have received a certificate to the foregoing effect signed by an authorized
officer of the Seller substantially in the form of Exhibit D to this Agreement.

 

(b)         The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers and their respective counsel in their reasonable discretion, shall be
duly executed and delivered by all signatories as required pursuant to the terms
thereof.

 

(c)         The Purchaser shall have received the following additional closing
documents:

 

(i)          copies of the Seller’s Articles of Association, charter, by-laws or
other organizational documents and all amendments, revisions, restatements and
supplements thereof, certified as of a recent date by the Secretary of the
Seller;

 

(ii)         a certificate as of a recent date of the Secretary of State of the
State of New York to the effect that the Seller is duly organized, existing and
in good standing in the State of New York;

 



 -16-

 

  

(iii)        an officer’s certificate of the Seller in form reasonably
acceptable to the Underwriters, the Initial Purchasers and each Rating Agency;

 

(iv)        an opinion of counsel of the Seller, subject to customary exceptions
and carve-outs, in form reasonably acceptable to the Underwriters, the Initial
Purchasers and each Rating Agency; and

 

(v)         a letter from counsel of the Seller substantially to the effect that
(a) nothing has come to such counsel’s attention that would lead such counsel to
believe that the agreed upon sections of the Primary Free Writing Prospectus,
the Prospectus Supplement, the Preliminary Offering Circular or the Final
Offering Circular (each as defined in the Indemnification Agreement), as of the
date thereof or as of the Closing Date (or, in the case of the Primary Free
Writing Prospectus or the Preliminary Offering Circular, solely as of the time
of sale) contained or contain, as applicable, with respect to the Seller or the
Mortgage Loans, any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements therein relating to the
Seller or the Mortgage Loans, in the light of the circumstances under which they
were made, not misleading and (b) the Seller Information (as defined in the
Indemnification Agreement) in the Prospectus Supplement appears to be
appropriately responsive in all material respects to the applicable requirements
of Regulation AB.

 

(d)         The Public Certificates shall have been concurrently issued and sold
pursuant to the terms of the Underwriting Agreement. The Private Certificates
shall have been concurrently issued and sold pursuant to the terms of the
Certificate Purchase Agreement.

 

(e)         The Seller shall have executed and delivered concurrently herewith
the Indemnification Agreement.

 

(f)          The Seller shall furnish the Purchaser, the Underwriters and the
Initial Purchasers with such other certificates of its officers or others and
such other documents and opinions to evidence fulfillment of the conditions set
forth in this Agreement as the Purchaser and its counsel may reasonably request.

 

SECTION 9         Closing. The closing for the purchase and sale of the Mortgage
Loans shall take place at the office of Cadwalader, Wickersham & Taft LLP, New
York, New York, at 10:00 a.m., on the Closing Date or such other place and time
as the parties shall agree.

 

SECTION 10       Expenses. The Seller will pay its pro rata share (the Seller’s
pro rata portion to be determined according to the percentage that the aggregate
principal balance as of the Cut-Off Date of all the Mortgage Loans represents as
to the aggregate principal balance as of the Cut-Off Date of all the mortgage
loans to be included in the Trust Fund) of all costs and expenses of the
Purchaser in connection with the transactions contemplated herein, including,
but not limited to: (i) the costs and expenses of the Purchaser in connection
with the purchase of the Mortgage Loans; (ii) the costs and expenses of
reproducing and delivering the Pooling and Servicing Agreement and this
Agreement and printing (or otherwise reproducing) and delivering the
Certificates; (iii) the reasonable and documented fees, costs and expenses of
the Trustee, the Certificate Administrator and their respective counsel;
(iv) the fees and disbursements of a firm

 



 -17-

 

 



of certified public accountants selected by the Purchaser and the Seller with
respect to numerical information in respect of the Mortgage Loans and the
Certificates included in the Prospectus, Primary Free Writing Prospectus, the
Prospectus Supplement, the Preliminary Offering Circular, the Final Offering
Circular and any related disclosure for the initial Form 8-K, including the cost
of obtaining any “comfort letters” with respect to such items; (v) the costs and
expenses in connection with the qualification or exemption of the Certificates
under state securities or blue sky laws, including filing fees and reasonable
fees and disbursements of counsel in connection therewith; (vi) the costs and
expenses in connection with any determination of the eligibility of the
Certificates for investment by institutional investors in any jurisdiction and
the preparation of any legal investment survey, including reasonable fees and
disbursements of counsel in connection therewith; (vii) the costs and expenses
in connection with printing (or otherwise reproducing) and delivering the
Registration Statement, Prospectus, Primary Free Writing Prospectus, Prospectus
Supplement, Preliminary Offering Circular and Final Offering Circular and the
reproducing and delivery of this Agreement and the furnishing to the
Underwriters of such copies of the Registration Statement, Prospectus, Primary
Free Writing Prospectus, Prospectus Supplement, Preliminary Offering Circular,
Final Offering Circular and this Agreement as the Underwriters may reasonably
request; (viii) the fees of the rating agency or agencies requested to rate the
Certificates; (ix) the reasonable fees and expenses of Cadwalader, Wickersham &
Taft LLP, as counsel to the Purchaser; and (x) the reasonable fees and expenses
of Mayer Brown LLP, as counsel to the Underwriters and the Initial Purchasers.

 

If the Seller elects to exercise its rights under Section 11.15 of the Pooling
and Servicing Agreement, then the Seller shall pay the reasonable costs and
expenses (if any) of the Depositor, Master Servicer, Special Servicer and
Trustee resulting from such parties’ obligations to cooperate with the Seller
under Section 11.15 of the Pooling and Servicing Agreement.

 

SECTION 11       Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement. Furthermore, the
parties shall in good faith endeavor to replace any provision held to be invalid
or unenforceable with a valid and enforceable provision which most closely
resembles, and which has the same economic effect as, the provision held to be
invalid or unenforceable.

 

SECTION 12       Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.

 

SECTION 13       Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY

 



 -18-

 

 

JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR
OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

SECTION 14     Submission to Jurisdiction. EACH OF THE PARTIES HERETO
IRREVOCABLY (I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK LOCATED IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED
IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW; AND (IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A
COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER
AND AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY MANNER PERMITTED BY LAW.

 

SECTION 15       No Third-Party Beneficiaries. The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 6(a)(viii) and Section 16.

 

SECTION 16       Assignment. The Seller hereby acknowledges that the Purchaser
has, concurrently with the execution hereof, executed and delivered the Pooling
and Servicing Agreement and that, in connection therewith, it has assigned its
rights hereunder to the Trustee for the benefit of the Certificateholders. The
Seller hereby acknowledges its obligations pursuant to Sections 2.01, 2.02 and
2.03 of the Pooling and Servicing Agreement. This Agreement shall bind and inure
to the benefit of and be enforceable by the Seller, the Purchaser and their
permitted successors and assigns. Any Person into which the Seller may be merged
or consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Seller may become a party, or any Person succeeding
to all or substantially all of the business of the Seller, shall be the
successor to the Seller hereunder without any further act. The warranties and
representations and the agreements made by the Seller herein shall survive
delivery of the Mortgage Loans to the Trustee until the termination of the
Pooling and Servicing Agreement, but shall not be further assigned by the
Trustee to any Person.

 

SECTION 17       Notices. All communications hereunder shall be in writing and
effective only upon receipt and (i) if sent to the Purchaser, will be mailed,
hand delivered, couriered or sent by facsimile transmission to it at 200 West
Street, New York, New York 10282, to the attention of Leah Nivison, fax number:
(212) 428-1439, email: leah.nivison@gs.com, with copies to: Peter Morreale, fax
number: (212) 902-3000, email: peter.morreale@gs.com and Joe Osborne, fax
number: (212) 291-5318, email: joe.osborne@gs.com, (ii) if sent to the Seller,
will be mailed, hand delivered, couriered or sent by facsimile transmission or
electronic mail and confirmed to it at Goldman Sachs Mortgage Company, 200 West
Street, New York, New York 10282, to the attention of Leah Nivison, fax

 



 -19-

 

 

number: (212) 428-1439, email: leah.nivison@gs.com, with copies to: Peter
Morreale, fax number: (212) 902-3000, email: peter.morreale@gs.com and Joe
Osborne, fax number: (212) 291-5318, email: joe.osborne@gs.com, and (iii) in the
case of any of the preceding parties, such other address as may hereafter be
furnished to the other party in writing by such parties.

 

SECTION 18     Amendment. This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the Seller. This Agreement shall not be deemed to be amended
orally or by virtue of any continuing custom or practice. No amendment to the
Pooling and Servicing Agreement which relates to defined terms contained therein
or to any obligations or rights of the Seller whatsoever shall be effective
against the Seller unless the Seller shall have agreed to such amendment in
writing.

 

SECTION 19     Counterparts. This Agreement may be executed in any number of
counterparts, and by the parties hereto in separate counterparts, each of which
when executed and delivered shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page of this Agreement in Portable Document
Format (PDF) or by facsimile transmission shall be as effective as delivery of a
manually executed original counterpart of this Agreement.

 

SECTION 20     Exercise of Rights. No failure or delay on the part of any party
to exercise any right, power or privilege under this Agreement and no course of
dealing between the Seller and the Purchaser shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, power or privilege. Except as set forth in Section 6(h) of this
Agreement, the rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies which any party would otherwise have
pursuant to law or equity. No notice to or demand on any party in any case shall
entitle such party to any other or further notice or demand in similar or other
circumstances, or constitute a waiver of the right of either party to any other
or further action in any circumstances without notice or demand.

 

SECTION 21     No Partnership. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties hereto.
Nothing herein contained shall be deemed or construed as creating an agency
relationship between the Purchaser and the Seller and neither party shall take
any action which could reasonably lead a third party to assume that it has the
authority to bind the other party or make commitments on such party’s behalf.

 

SECTION 22     Miscellaneous. This Agreement supersedes all prior agreements and
understandings relating to the subject matter hereof. Neither this Agreement nor
any term hereof may be waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
waiver, discharge or termination is sought.

 

SECTION 23     Further Assurances. The Seller and Purchaser each agree to
execute and deliver such instruments and take such further actions as any party
hereto may, from time to time, reasonably request in order to effectuate the
purposes and carry out the terms of this Agreement.

 



 -20-

 



 

* * * * * *

 

 -21-

 

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.

 





        GS MORTGAGE SECURITIES CORPORATION II         By: /s/ Leah Nivison    
Name: Leah Nivison     Title: Vice President



 





        GOLDMAN SACHS MORTGAGE COMPANY, a New York limited partnership          
  By: /s/ J. Theodore Borter ,     Authorized Representative  



  

 

 

 GS 2015-GS1: GSMC MORTGAGE LOAN PURCHASE AGREEMENT

 



 





 

EXHIBIT A

MORTGAGE LOAN SCHEDULE

 

 A-1



 

 

Control Number   Footnotes   Loan Number   Property Name   Address   City  
State   Zip Code    Cut-Off Date Balance ($)   Mortgage Loan Rate (%)  
Remaining Term To Maturity (Mos.) 1   1   5XJBY6   590 Madison Avenue   590
Madison Avenue   New York   New York   10022   100,000,000   3.81500%   119 2  
2   5XKMW5   South Plains Mall   5702 and 6002 Slide Road   Lubbock   Texas  
79414   70,000,000   4.22050%   120 3   3   5X2942   Westin Boston Waterfront  
425 Summer Street   Boston   Massachusetts   02210   70,000,000   4.35800%   120
4   4   TBD   Element LA   1861-1933 South Bundy Drive and 12333 West Olympic
Boulevard   Los Angeles   California   90025; 90064   70,000,000   4.59300%  
120 5   5   5X3DL7   Glenbrook Square   4201 Coldwater Road   Fort Wayne  
Indiana   46805   60,000,000   4.27150%   120 6   6   7NN2T5   Hammons Hotel
Portfolio                   45,146,314   4.95350%   118 6.01       7NN2T5-1  
Embassy Suites Concord, NC   5400 John Q Hammons Drive Northwest   Concord  
North Carolina   28027             6.02       7NN2T5-2   Embassy Suites
Murfreesboro, TN   1200 Conference Center Boulevard   Murfreesboro   Tennessee  
37129             6.03       7NN2T5-3   Embassy Suites Norman, OK   2501
Conference Drive   Norman   Oklahoma   73069             6.04       7NN2T5-4  
Courtyard by Marriott Dallas/Allen, TX   210 East Stacy Road   Allen   Texas  
75002             6.05       7NN2T5-7   Renaissance by Marriott
Phoenix/Glendale, AZ   9495 West Coyotes Boulevard, 6633 North 95th Street, 9460
Coyotes Street and 9494 West Maryland Avenue   Glendale   Arizona   85305      
      6.06       7NN2T5-6   Embassy Suites Huntsville, AL   800 Monroe Street
Southwest   Huntsville   Alabama   35801             6.07       7NN2T5-5  
Residence Inn by Marriott Kansas City, MO   10300 North Ambassador Drive  
Kansas City   Missouri   64153             7       7NWWG0   Deerfield Crossing  
5181 and 5191 Natorp Boulevard   Mason   Ohio   45040   31,950,000   4.49900%  
118 9       5X1Q37   Edgewater Crossing Apartments   204 Potters Bluff Drive  
Panama City Beach   Florida   32407   31,200,000   4.56900%   119 10   7  
7NU368   GSA Portfolio                   27,384,375   4.90600%   120 10.01      
7NU368-1   Mobile   550 Government Street   Mobile   Alabama   36602            
10.02       7NU368-6   Savannah   8 Southern Oaks Court   Savannah   Georgia  
31405             10.03       7NU368-8   Covington   10155 Eagle Drive  
Covington   Georgia   30014             10.04       7NU368-5   Nashville   120
Athens Way   Nashville   Tennessee   37228             10.05       7NU368-14  
Memphis - Midtown   1330 Monroe Avenue   Memphis   Tennessee   38104            
10.06       7NU368-3   Atlanta   1699 Phoenix Parkway   College Park   Georgia  
30349             10.07       7NU368-13   Tallahassee   1961 Quail Grove Lane  
Tallahassee   Florida   32311             10.08       7NU368-15   Elizabethtown
  591 Westport Road   Elizabethtown   Kentucky   42701             10.09      
7NU368-11   Greenville   2805 South Charles Boulevard   Greenville   North
Carolina   27858             10.10       7NU368-7   Birmingham   1972 Gadsden
Highway   Birmingham   Alabama   35235             10.11       7NU368-16  
Paducah   4730 Village Square Drive   Paducah   Kentucky   42001            
10.12       7NU368-2   Little Rock   1520 Riverfront Drive   Little Rock  
Arkansas   72202             10.13       7NU368-12   Huntsville   4970 Research
Drive Northwest   Huntsville   Alabama   35805             10.14       7NU368-17
  Columbus   3577 Bluecutt Road   Columbus   Mississippi   39705            
10.15       7NU368-4   Memphis - North   3602 Austin Peay Highway   Memphis  
Tennessee   38128             10.16       7NU368-10   Frankfort   140 Flynn
Avenue   Frankfort   Kentucky   40601             10.17       7NU368-19  
Henderson   858 South Beckford Drive   Henderson   North Carolina   27536      
      10.18       7NU368-18   Gadsden   204 Enterprise Drive   Gadsden   Alabama
  35904             10.19       7NU368-20   Bessemer   5475 Academy Way  
Bessemer   Alabama   35022             10.20       7NU368-23   Richmond   1060
Gibson Bay Drive   Richmond   Kentucky   40475             10.21       7NU368-21
  Tullahoma   717 Kings Lane   Tullahoma   Tennessee   37388             10.22  
    7NU368-22   Fairhope   101 Courthouse Drive   Fairhope   Alabama   36532    
        10.23       7NU368-25   Lawrenceburg   109 East Taylor Street  
Lawrenceburg   Tennessee   38464             10.24       7NU368-24   Moss Point
  6000 Highway 63   Moss Point   Mississippi   39563             11       5X3ET9
  Pine Creek Shopping Center   650 Freeman Lane   Grass Valley   California  
95949   25,900,000   4.31000%   120 13   8   7NY1D9   DoubleTree Hotel Universal
  5780 Major Boulevard   Orlando   Florida   32819   19,478,787   4.90000%   119
14   9   7NWWH8   Lake Forest Place   4445 Lake Forest Drive   Blue Ash   Ohio  
45242   18,610,000   4.49900%   118 15       6VT417   East Viking Plaza  
306-421 Viking Plaza Drive   Cedar Falls   Iowa   50613   17,000,000   4.44650%
  120 17       5X1QL7   Firewheel Plaza Shopping Center   3001, 3003 and 3171
North President George Bush Turnpike and 1 Naaman Road   Garland   Texas   75040
  14,500,000   3.94000%   120 18       6VVPB4   Country Creek Commons  
4820-4978 North Adams Road   Rochester   Michigan   48306   13,483,353  
4.34700%   119 19       7NUC92   Homewood Suites Charlotte   12030 Copper Way  
Charlotte   North Carolina   28277   11,958,350   4.55000%   118 20      
7NFE69    TownePlace Suites Redding   2180 Larkspur Lane   Redding   California
  96002   10,920,000   4.75650%   120 21       6VT4G1   Extra Space Storage
Gaithersburg   18830 Woodfield Road   Gaithersburg   Maryland   20879  
9,000,000   4.87100%   119 23       7NYVE2   Walkers Village Shopping Center  
111 Walkers Village Way   Walkersville   Maryland   21793   7,700,000   4.40300%
  119 25       5X23V8   StorQuest Super Space   10815 Double R Boulevard   Reno
  Nevada   89521   7,480,000   4.62000%   120 28       5X1QJ2   All Storage
Paloma Creek   26740 East University Drive   Little Elm   Texas   76227  
7,000,000   3.99000%   120 29       6VSZP9   Riverwalk Shopping Center   315
Riverside Parkway   Rome   Georgia   30161   6,600,000   4.60500%   120 32      
5X22L1   Shops at Eagle Point   1521 North Custer Road   McKinney   Texas  
75071   5,500,000   4.04000%   120 35       5X3EQ5   Park Plaza Shopping Center
  12975 Park Boulevard   Seminole   Florida   33776   4,550,000   4.53450%   120
37       6VSTP6   Fiesta Plaza   7520 South Rural Road   Tempe   Arizona   85283
  3,740,000   4.40000%   119

 



 

 



 

Control Number   Footnotes   Loan Number   Property Name   Maturity Date  
Remaining Amortization Term (Mos.)   Servicing Fee Rate (%)   Subservicing Fee
Rate (%)   Mortgage Loan Seller   Crossed Group   ARD (Yes / No) 1   1   5XJBY6
  590 Madison Avenue   10/6/2025   0   0.00250%   0.00250%   GSMC   NAP   No 2  
2   5XKMW5   South Plains Mall   11/6/2025   0   0.00500%   0.00000%   GSMC  
NAP   No 3   3   5X2942   Westin Boston Waterfront   11/6/2025   360   0.00500%
  0.00000%   GSMC   NAP   No 4   4   TBD   Element LA   11/6/2025   0   0.00250%
  0.00250%   GSMC   NAP   No 5   5   5X3DL7   Glenbrook Square   11/6/2025   360
  0.00500%   0.00000%   GSMC   NAP   No 6   6   7NN2T5   Hammons Hotel Portfolio
  9/6/2025   358   0.00250%   0.00250%   GSMC   NAP   No 6.01       7NN2T5-1  
Embassy Suites Concord, NC                             6.02       7NN2T5-2  
Embassy Suites Murfreesboro, TN                             6.03       7NN2T5-3
  Embassy Suites Norman, OK                             6.04       7NN2T5-4  
Courtyard by Marriott Dallas/Allen, TX                             6.05      
7NN2T5-7   Renaissance by Marriott Phoenix/Glendale, AZ                        
    6.06       7NN2T5-6   Embassy Suites Huntsville, AL                        
    6.07       7NN2T5-5   Residence Inn by Marriott Kansas City, MO            
                7       7NWWG0   Deerfield Crossing   9/6/2025   360   0.00500%
  0.00000%   GSMC   NAP   No 9       5X1Q37   Edgewater Crossing Apartments  
10/6/2025   360   0.00500%   0.00000%   GSMC   NAP   No 10   7   7NU368   GSA
Portfolio   11/6/2025   360   0.00250%   0.02000%   GSMC   NAP   No 10.01      
7NU368-1   Mobile                             10.02       7NU368-6   Savannah  
                          10.03       7NU368-8   Covington                      
      10.04       7NU368-5   Nashville                             10.05      
7NU368-14   Memphis - Midtown                             10.06       7NU368-3  
Atlanta                             10.07       7NU368-13   Tallahassee        
                    10.08       7NU368-15   Elizabethtown                      
      10.09       7NU368-11   Greenville                             10.10      
7NU368-7   Birmingham                             10.11       7NU368-16  
Paducah                             10.12       7NU368-2   Little Rock          
                  10.13       7NU368-12   Huntsville                            
10.14       7NU368-17   Columbus                             10.15      
7NU368-4   Memphis - North                             10.16       7NU368-10  
Frankfort                             10.17       7NU368-19   Henderson        
                    10.18       7NU368-18   Gadsden                            
10.19       7NU368-20   Bessemer                             10.20      
7NU368-23   Richmond                             10.21       7NU368-21  
Tullahoma                             10.22       7NU368-22   Fairhope          
                  10.23       7NU368-25   Lawrenceburg                          
  10.24       7NU368-24   Moss Point                             11       5X3ET9
  Pine Creek Shopping Center   11/6/2025   0   0.00500%   0.00000%   GSMC   NAP
  No 13   8   7NY1D9   DoubleTree Hotel Universal   10/6/2025   359   0.00250%  
0.00250%   GSMC   NAP   No 14   9   7NWWH8   Lake Forest Place   9/6/2025   360
  0.00500%   0.00000%   GSMC   NAP   No 15       6VT417   East Viking Plaza  
11/6/2025   360   0.00500%   0.00000%   GSMC   NAP   No 17       5X1QL7  
Firewheel Plaza Shopping Center   11/6/2025   360   0.00500%   0.00000%   GSMC  
NAP   No 18       6VVPB4   Country Creek Commons   10/6/2025   359   0.00250%  
0.05000%   GSMC   NAP   No 19       7NUC92   Homewood Suites Charlotte  
9/6/2025   298   0.00250%   0.05000%   GSMC   NAP   No 20       7NFE69   
TownePlace Suites Redding   11/6/2025   360   0.00250%   0.05000%   GSMC   NAP  
No 21       6VT4G1   Extra Space Storage Gaithersburg   10/6/2025   360  
0.00500%   0.00000%   GSMC   NAP   No 23       7NYVE2   Walkers Village Shopping
Center   10/6/2025   360   0.00250%   0.04000%   GSMC   NAP   No 25       5X23V8
  StorQuest Super Space   11/6/2025   360   0.00500%   0.00000%   GSMC   NAP  
No 28       5X1QJ2   All Storage Paloma Creek   11/6/2025   360   0.00500%  
0.00000%   GSMC   NAP   No 29       6VSZP9   Riverwalk Shopping Center  
11/6/2025   360   0.00500%   0.00000%   GSMC   NAP   No 32       5X22L1   Shops
at Eagle Point   11/6/2025   360   0.00500%   0.00000%   GSMC   NAP   No 35    
  5X3EQ5   Park Plaza Shopping Center   11/6/2025   0   0.00250%   0.07000%  
GSMC   NAP   No 37       6VSTP6   Fiesta Plaza   10/6/2025   360   0.00250%  
0.07000%   GSMC   NAP   No

 



 

 







 

Control Number   Footnotes   Loan Number   Property Name   Companion Loan Flag  
Companion Loan Cut-off Balance   Companion Loan Interest Rate   Companion Loan
Remaining Term To Maturity (Mos.)   Companion Loan Maturity Date   Companion
Loan Remaining Amortization Term (Mos.) 1   1   5XJBY6   590 Madison Avenue  
Yes   269,366,000   3.81500%   119   10/6/2025   0 2   2   5XKMW5   South Plains
Mall   Yes   130,000,000   4.22050%   120   11/6/2025   0 3   3   5X2942  
Westin Boston Waterfront   Yes   135,000,000   4.35800%   120   11/6/2025   360
4   4   TBD   Element LA   Yes   98,000,000   4.59300%   120   11/6/2025   0 5  
5   5X3DL7   Glenbrook Square   Yes   102,000,000   4.27150%   120   11/6/2025  
360 6   6   7NN2T5   Hammons Hotel Portfolio   Yes   205,079,002   4.95350%  
118   9/6/2025   358 6.01       7NN2T5-1   Embassy Suites Concord, NC          
              6.02       7NN2T5-2   Embassy Suites Murfreesboro, TN            
            6.03       7NN2T5-3   Embassy Suites Norman, OK                    
    6.04       7NN2T5-4   Courtyard by Marriott Dallas/Allen, TX                
        6.05       7NN2T5-7   Renaissance by Marriott Phoenix/Glendale, AZ      
                  6.06       7NN2T5-6   Embassy Suites Huntsville, AL          
              6.07       7NN2T5-5   Residence Inn by Marriott Kansas City, MO  
                      7       7NWWG0   Deerfield Crossing                      
  9       5X1Q37   Edgewater Crossing Apartments                         10   7
  7NU368   GSA Portfolio   Yes   27,384,375   4.90600%   120   11/6/2025   360
10.01       7NU368-1   Mobile                         10.02       7NU368-6  
Savannah                         10.03       7NU368-8   Covington              
          10.04       7NU368-5   Nashville                         10.05      
7NU368-14   Memphis - Midtown                         10.06       7NU368-3  
Atlanta                         10.07       7NU368-13   Tallahassee            
            10.08       7NU368-15   Elizabethtown                         10.09
      7NU368-11   Greenville                         10.10       7NU368-7  
Birmingham                         10.11       7NU368-16   Paducah              
          10.12       7NU368-2   Little Rock                         10.13      
7NU368-12   Huntsville                         10.14       7NU368-17   Columbus
                        10.15       7NU368-4   Memphis - North                  
      10.16       7NU368-10   Frankfort                         10.17      
7NU368-19   Henderson                         10.18       7NU368-18   Gadsden  
                      10.19       7NU368-20   Bessemer                        
10.20       7NU368-23   Richmond                         10.21       7NU368-21  
Tullahoma                         10.22       7NU368-22   Fairhope              
          10.23       7NU368-25   Lawrenceburg                         10.24    
  7NU368-24   Moss Point                         11       5X3ET9   Pine Creek
Shopping Center                         13   8   7NY1D9   DoubleTree Hotel
Universal   Yes   31,465,734   4.90000%   119   10/6/2025   359 14   9   7NWWH8
  Lake Forest Place                         15       6VT417   East Viking Plaza
                        17       5X1QL7   Firewheel Plaza Shopping Center      
                  18       6VVPB4   Country Creek Commons                      
  19       7NUC92   Homewood Suites Charlotte                         20      
7NFE69    TownePlace Suites Redding                         21       6VT4G1  
Extra Space Storage Gaithersburg                         23       7NYVE2  
Walkers Village Shopping Center                         25       5X23V8  
StorQuest Super Space                         28       5X1QJ2   All Storage
Paloma Creek                         29       6VSZP9   Riverwalk Shopping Center
                        32       5X22L1   Shops at Eagle Point                  
      35       5X3EQ5   Park Plaza Shopping Center                         37  
    6VSTP6   Fiesta Plaza                        



 

1 The Cut-off Date Principal Balance of $100,000,000 represents the
non-controlling note A-2 of a $650,000,000 whole loan evidenced by three senior
pari passu notes and one subordinate note B. The related companion loans are
evidenced by the non-controlling note A-1, the non-controlling note A-3 and the
controlling subordinate note B. Note A-1 ($169,366,000) and note B
($280,634,000), with an aggregate principal balance of $450,000,000 as of the
Cut-off Date, are expected to be contributed to the GSMS 2015-590M transaction
and note A-3, with a principal balance of $100,000,000 as of the Cut-off Date,
is expected to be contributed to one or more future securitization transactions.
Cut-off Date LTV Ratio, LTV Ratio at Maturity, Underwritten NCF DSCR, Debt Yield
on Underwritten Net Operating Income, Debt Yield on Underwritten Net Cash Flow
and Loan Per Unit calculations are based on the aggregate principal balance of
the 590 Madison Senior Companion Loans. Based on the 590 Madison Whole Loan the
Cut-off Date and Maturity Date LTV Ratios are both 43.3%, the DSCR Based on
Underwritten NOI / NCF are 2.15x / 2.14x and the Debt Yield Based on
Underwritten NOI / NCF are both 8.3%. 2 The Cut-off Date Principal Balance of
$70,000,000 represents the controlling note A-1 of a $200,000,000 whole loan
evidenced by three pari passu notes. The non-controlling companion loans,
evidenced by note A-2 and note A-3 with an aggregate principal balance as of the
Cut-off Date of $130,000,000, are expected to be contributed to one or more
future securitization transactions.  Cut-off Date LTV Ratio, LTV Ratio at
Maturity, Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating
Income, Debt Yield on Underwritten Net Cash Flow and Loan Per Unit calculations
are based on the aggregate Cut-off Date Balance of $200,000,000. 3 The Cut-off
Date Principal Balance of $70,000,000 represents the controlling note A-1 of a
$205,000,000 whole loan evidenced by three pari passu notes. The companion
loans, evidenced by note A-2 and note A-3 with an aggregate principal balance of
$135,000,000, are expected to be contributed to one or more future
securitization transactions. Cut-off Date LTV Ratio, LTV Ratio at Maturity,
Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating Income, Debt
Yield on Underwritten Net Cash Flow and Loan Per Unit calculations are based on
the aggregate Cut-off Date Balance of $205,000,000. 4 The Cut-off Date Principal
Balance of $70,000,000 represents a non-controlling note of a $168,000,000 whole
loan evidenced by three pari passu notes.  The aggregate companion loan balance
of $98,000,000 is evidenced by a controlling note with a principal balance of
$84,000,000 as of the Cut-off Date which is currently held by Cantor Commercial
Real Estate Lending, L.P. and a $14,000,000 non-controlling note, which is
currently held by Goldman Sachs Mortgage Company, both of which are expected to
be contributed to one or more future securitization transactions. Cut-off Date
LTV Ratio, LTV Ratio at Maturity, Underwritten NCF DSCR, Debt Yield on
Underwritten Net Operating Income, Debt Yield on Underwritten Net Cash Flow and
Loan Per Unit calculations are based on the aggregate Cut-off Date Balance of
$168,000,000. 5 The Cut-off Date Principal Balance of $60,000,000 represents the
controlling note A-1 of a $162,000,000 whole loan evidenced by two pari passu
notes. The non-controlling companion loan, evidenced by note A-2 with a
principal balance as of the Cut-off Date of $102,000,000, is expected to be
contributed to one or more future securitization transactions. Cut-off Date LTV
Ratio, LTV Ratio at Maturity, Underwritten NCF DSCR, Debt Yield on Underwritten
Net Operating Income, Debt Yield on Underwritten Net Cash Flow and Loan Per Unit
calculations are based on the aggregate Cut-off Date Balance of $162,000,000. 6
The Cut-off Date Principal Balance of $45,146,314 represents the non-controlling
note A-3 of a $250,800,000 whole loan evidenced by four pari passu notes. The
related companion loans are respectively evidenced by the controlling note A-1
with a principal balance of $99,770,859 as of the Cut-off Date, which was
contributed to the Citigroup Commercial Mortgage Trust 2015-GC33, Commercial
Mortgage Pass-Through Certificates, Series 2015-GC33 (“CGCMT 2015-GC33”)
transaction, a non-controlling note A-2 with a principal balance of $72,333,873
as of the Cut-off Date, which was contributed to the Goldman Sachs Mortgage
Securities Trust 2015-GC34, Commercial Mortgage Pass-Through Certificates Series
2015-GC34 (“GSMS 2015-GC34”) and note A-4 with an outstanding principal balance
of $32,974,269, which is expected to be contributed to one or more future
securitization transactions. Cut-off Date LTV Ratio, LTV Ratio at Maturity,
Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating Income, Debt
Yield on Underwritten Net Cash Flow and Loan Per Unit calculations are based on
the aggregate Cut-off Date Balance of $250,225,315. 7 The Cut-off Date Principal
Balance of $27,384,375 represents the controlling note A-1 of a $54,768,750
whole loan evidenced by two pari passu notes. The companion loan, evidenced by
note A-2 with a principal balance of $27,384,375, is expected to be contributed
to one or more future securitization transactions. Cut-off Date LTV Ratio, LTV
Ratio at Maturity, Underwritten NCF DSCR, Debt Yield on Underwritten Net
Operating Income, Debt Yield on Underwritten Net Cash Flow and Loan Per Unit
calculations are based on the aggregate Cut-off Date Balance of $54,768,750. 8
The Cut-off Date Principal Balance of $19,478,787 represents the non-controlling
note A-2 of a $50,944,521 whole loan evidenced by three pari passu notes. The
companion loans are evidenced by note A-1 with a principal balance as of the
Cut-off Date of $18,479,875, which was contributed to the GSMS 2015-GC34
transaction and note A-3 with a principal balance as of the Cut-off Date of
$12,985,858, which is expected to be contributed to one or more future
securitization transactions. Cut-off Date LTV Ratio, LTV Ratio at Maturity,
Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating Income, Debt
Yield on Underwritten Net Cash Flow and Loan Per Unit calculations are based on
the aggregate Cut-off Date Balance of $51,000,000. 9 The Cut-off Date LTV Ratio
and Maturity Date LTV Ratio are each calculated based on the “as-is” appraised
value of $23,000,000 plus a $1,819,000 capital deduction (for which the borrower
reserved $1,819,300) related to planned capital projects. The Cut-off Date LTV
Ratio and the Maturity Date LTV Ratio calculated without adjusting for the
capital deduction are 80.9% and 70.8%, respectively.

 



 

 

 

EXHIBIT B

MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

  

(1)          Whole Loan; Ownership of Mortgage Loans. Except with respect to a
Mortgage Loan that is part of a Whole Loan, each Mortgage Loan is a whole loan
and not a participation interest in a Mortgage Loan. Each Mortgage Loan that is
part of a Whole Loan is a senior or pari passu portion of a whole loan evidenced
by a senior or pari passu note. At the time of the sale, transfer and assignment
to Depositor, no Mortgage Note or Mortgage was subject to any assignment (other
than assignments to the Seller), participation or pledge, and the Seller had
good title to, and was the sole owner of, each Mortgage Loan free and clear of
any and all liens, charges, pledges, encumbrances, participations, any other
ownership interests on, in or to such Mortgage Loan other than any servicing
rights appointment, or similar agreement, any Other Pooling and Servicing
Agreement with respect to a Non-Serviced Mortgage Loan and rights of the holder
of a related Companion Loan pursuant to a Co-Lender Agreement. The Seller has
full right and authority to sell, assign and transfer each Mortgage Loan, and
the assignment to Depositor constitutes a legal, valid and binding assignment of
such Mortgage Loan free and clear of any and all liens, pledges, charges or
security interests of any nature encumbering such Mortgage Loan other than the
rights of the holder of a related Companion Loan pursuant to a Co-Lender
Agreement.

 

(2)          Loan Document Status. Each related Mortgage Note, Mortgage,
Assignment of Leases (if a separate instrument), guaranty and other agreement
executed by or on behalf of the related Mortgagor, guarantor or other obligor in
connection with such Mortgage Loan is the legal, valid and binding obligation of
the related Mortgagor, guarantor or other obligor (subject to any non-recourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law) and
(ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).



 

Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by the Seller in connection
with the origination of the Mortgage

 



 B-1



  

Loan, that would deny the Mortgagee the principal benefits intended to be
provided by the Mortgage Note, Mortgage or other Loan Documents.

 

(3)          Mortgage Provisions. The Loan Documents for each Mortgage Loan
contain provisions that render the rights and remedies of the holder thereof
adequate for the practical realization against the Mortgaged Property of the
principal benefits of the security intended to be provided thereby, including
realization by judicial or, if applicable, nonjudicial foreclosure subject to
the limitations set forth in the Standard Qualifications.

 

(4)          Mortgage Status; Waivers and Modifications. Since origination and
except by written instruments set forth in the related Mortgage File (a) the
material terms of such Mortgage, Mortgage Note, Mortgage Loan guaranty, and
related Loan Documents have not been waived, impaired, modified, altered,
satisfied, canceled, subordinated or rescinded in any respect which materially
interferes with the security intended to be provided by such Mortgage; (b) no
related Mortgaged Property or any portion thereof has been released from the
lien of the related Mortgage in any manner which materially interferes with the
security intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (c) neither the related
Mortgagor nor the related guarantor has been released from its material
obligations under the Mortgage Loan.

 

(5)          Lien; Valid Assignment. Subject to the Standard Qualifications,
each assignment of Mortgage and assignment of Assignment of Leases to the
Issuing Entity constitutes a legal, valid and binding assignment to the Issuing
Entity. Each related Mortgage and Assignment of Leases is freely assignable
without the consent of the related Mortgagor. Each related Mortgage is a legal,
valid and enforceable first lien on the related Mortgagor’s fee (or if
identified on the Mortgage Loan Schedule, leasehold) interest in the Mortgaged
Property in the principal amount of such Mortgage Loan or allocated loan amount
(subject only to Permitted Encumbrances (as defined below) and the exceptions to
paragraph (6) set forth on Exhibit C (each such exception, a “Title
Exception”)), except as the enforcement thereof may be limited by the Standard
Qualifications. Such Mortgaged Property (subject to and excepting Permitted
Encumbrances and the Title Exceptions) as of origination was, and as of the
Cut-off Date, to the Seller’s knowledge, is free and clear of any recorded
mechanics’ liens, recorded materialmen’s liens and other recorded encumbrances
which are prior to or equal with the lien of the related Mortgage, except those
which are bonded over, escrowed for or insured against by a lender’s title
insurance policy (as described below), and, to the Seller’s knowledge and
subject to the rights of tenants (as tenants only) (subject to and excepting
Permitted Encumbrances and the Title Exceptions), no rights exist which under
law could give rise to any such lien or encumbrance that would be prior to or
equal with the lien of the related Mortgage, except those which are bonded over,
escrowed for or insured against by a lender’s title insurance policy (as
described below). Notwithstanding anything in this representation to the
contrary, no representation is made as to the perfection of any security
interest in rents or other personal property to the extent that possession or
control of such items or actions other than the filing of Uniform Commercial
Code financing statements is required in order to effect such perfection.

 



 B-2



 

(6)          Permitted Liens; Title Insurance. Each Mortgaged Property securing
a Mortgage Loan is covered by an American Land Title Association loan title
insurance policy or a comparable form of loan title insurance policy approved
for use in the applicable jurisdiction (or, if such policy is yet to be issued,
by a pro forma policy, a preliminary title policy with escrow instructions or a
“marked up” commitment, in each case binding on the title insurer) (the “Title
Policy”) in the original principal amount of such Mortgage Loan (or with respect
to a Mortgage Loan secured by multiple properties, an amount equal to at least
the allocated loan amount with respect to the Title Policy for each such
property) after all advances of principal (including any advances held in escrow
or reserves), that insures for the benefit of the owner of the indebtedness
secured by the Mortgage, the first priority lien of the Mortgage, which lien is
subject only to (a) the lien of current real property taxes, water charges,
sewer rents and assessments due and payable but not yet delinquent; (b)
covenants, conditions and restrictions, rights of way, easements and other
matters of public record; (c) the exceptions (general and specific) and
exclusions set forth in such Title Policy; (d) other matters to which like
properties are commonly subject; (e) the rights of tenants (as tenants only)
under leases (including subleases) pertaining to the related Mortgaged Property
and condominium declarations; (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Cross-Collateralized Group; and (g) if the
related Mortgage Loan is part of a Whole Loan, the rights of the holder(s) of
the related Companion Loan(s) pursuant to the related Co-Lender Agreement;
provided that none of items (a) through (g), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
the Mortgagor’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”). Except as contemplated by clauses
(f) and (g) of the preceding sentence, none of the Permitted Encumbrances are
mortgage liens that are senior to or coordinate and co-equal with the lien of
the related Mortgage. Such Title Policy (or, if it has yet to be issued, the
coverage to be provided thereby) is in full force and effect, all premiums
thereon have been paid and no claims have been made by the Seller thereunder and
no claims have been paid thereunder. Neither the Seller, nor to the Seller’s
knowledge, any other holder of the Mortgage Loan, has done, by act or omission,
anything that would materially impair the coverage under such Title Policy.

 

(7)          Junior Liens. It being understood that B notes secured by the same
Mortgage as a Mortgage Loan are not subordinate mortgages or junior liens,
except for any Mortgage Loan that is cross-collateralized and cross-defaulted
with another Mortgage Loan, there are no subordinate mortgages or junior liens
securing the payment of money encumbering the related Mortgaged Property (other
than Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics and materialmens liens (which are the subject of the representation in
paragraph (5) above), and equipment and other personal property financing).
Except as set forth on an exhibit to the applicable Mortgage Loan Purchase
Agreement, the Seller has no knowledge of any mezzanine debt secured directly by
interests in the related Mortgagor.

 

(8)          Assignment of Leases and Rents. There exists as part of the related
Mortgage File an Assignment of Leases (either as a separate instrument or
incorporated into the related

 



 B-3



 

Mortgage). Subject to the Permitted Encumbrances and the Title Exceptions, each
related Assignment of Leases creates a valid first-priority collateral
assignment of, or a valid first-priority lien or security interest in, rents and
certain rights under the related lease or leases, subject only to a license
granted to the related Mortgagor to exercise certain rights and to perform
certain obligations of the lessor under such lease or leases, including the
right to operate the related leased property, except as the enforcement thereof
may be limited by the Standard Qualifications. The related Mortgage or related
Assignment of Leases, subject to applicable law, provides that, upon an event of
default under the Mortgage Loan, a receiver is permitted to be appointed for the
collection of rents or for the related Mortgagee to enter into possession to
collect the rents or for rents to be paid directly to the Mortgagee.

 

(9)          UCC Filings. If the related Mortgaged Property is operated as a
hospitality property, the Seller has filed and/or recorded or caused to be filed
and/or recorded (or, if not filed and/or recorded, submitted in proper form for
filing and/or recording), UCC financing statements in the appropriate public
filing and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Mortgage Loan documents or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing, as the case
may be. Subject to the Standard Qualifications, each related Mortgage (or
equivalent document) creates a valid and enforceable lien and security interest
on the items of personalty described above. No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC financing statements are required in order to effect such perfection.

 

(10)        Condition of Property. The Seller or the originator of the Mortgage
Loan inspected or caused to be inspected each related Mortgaged Property within
six months of origination of the Mortgage Loan and within thirteen months of the
Cut-off Date.

 

An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-off Date. To the Seller’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.

 

(11)        Taxes and Assessments. All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Cut-off

 



 B-4





 

Date have become delinquent in respect of each related Mortgaged Property have
been paid, or an escrow of funds has been established in an amount sufficient to
cover such payments and reasonably estimated interest and penalties, if any,
thereon. For purposes of this representation and warranty, real estate taxes and
governmental assessments and other outstanding governmental charges and
installments thereof shall not be considered delinquent until the earlier of (a)
the date on which interest and/or penalties would first be payable thereon and
(b) the date on which enforcement action is entitled to be taken by the related
taxing authority.

 

(12)        Condemnation. As of the date of origination and to the Seller’s
knowledge as of the Cut-off Date, there is no proceeding pending, and, to the
Seller’s knowledge as of the date of origination and as of the Cut-off Date,
there is no proceeding threatened, for the total or partial condemnation of such
Mortgaged Property that would have a material adverse effect on the value, use
or operation of the Mortgaged Property.

 

(13)        Actions Concerning Mortgage Loan. As of the date of origination and
to the Seller’s knowledge as of the Cut-off Date, there was no pending or filed
action, suit or proceeding, arbitration or governmental investigation involving
any Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Mortgage Loan, (d) such guarantor’s ability to perform
under the related guaranty, (e) the principal benefit of the security intended
to be provided by the Mortgage Loan documents or (f) the current principal use
of the Mortgaged Property.

 

(14)        Escrow Deposits. All escrow deposits and payments required to be
escrowed with Mortgagee pursuant to each Mortgage Loan are in the possession, or
under the control, of the Seller or its servicer, and there are no deficiencies
(subject to any applicable grace or cure periods) in connection therewith, and
all such escrows and deposits (or the right

 

thereto) that are required to be escrowed with Mortgagee under the related Loan
Documents are being conveyed by the Seller to Depositor or its servicer.

 

(15)        No Holdbacks. The principal amount of the Mortgage Loan stated on
the Mortgage Loan Schedule has been fully disbursed as of the Closing Date and
there is no requirement for future advances thereunder (except in those cases
where the full amount of the Mortgage Loan has been disbursed but a portion
thereof is being held in escrow or reserve accounts pending the satisfaction of
certain conditions relating to leasing, repairs or other matters with respect to
the related Mortgaged Property, the Mortgagor or other considerations determined
by the Seller to merit such holdback).

 

(16)        Insurance. Each related Mortgaged Property is, and is required
pursuant to the related Mortgage to be, insured by a property insurance policy
providing coverage for loss in accordance with coverage found under a “special
cause of loss form” or “all risk form” that includes replacement cost valuation
issued by an insurer meeting the requirements of the related Loan Documents and
having a claims-paying or financial strength rating of at least “A-:VIII” from
A.M. Best Company or “A3” (or the equivalent) from Moody’s

 



 B-5



 

Investors Service, Inc. or “A-” from Standard & Poor’s Ratings Services
(collectively the “Insurance Rating Requirements”), in an amount (subject to a
customary deductible) not less than the lesser of (1) the original principal
balance of the Mortgage Loan and (2) the full insurable value on a replacement
cost basis of the improvements, furniture, furnishings, fixtures and equipment
owned by the Mortgagor and included in the Mortgaged Property (with no deduction
for physical depreciation), but, in any event, not less than the amount
necessary or containing such endorsements as are necessary to avoid the
operation of any coinsurance provisions with respect to the related Mortgaged
Property.

 

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).

 

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as a “Special Flood Hazard Area,” the
related Mortgagor is required to maintain insurance in the maximum amount
available under the National Flood Insurance Program.

 

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.

  

The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.

 

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained from an insurer rated at least “A:VIII” by A.M.
Best Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or
“A-” by Standard & Poor’s Ratings Services in an amount not less than 100% of
the SEL.

 



 B-6



 

The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan (or related Whole
Loan), the Mortgagee (or a trustee appointed by it) having the right to hold and
disburse such proceeds as the repair or restoration progresses, or (b) to the
payment of the outstanding principal balance of such Mortgage Loan together with
any accrued interest thereon.

 

All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee. Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums. All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days’ prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by the Seller.

 

(17)        Access; Utilities; Separate Tax Lots. Each Mortgaged Property (a) is
located on or adjacent to a public road and has direct legal access to such
road, or has access via an irrevocable easement or irrevocable right of way
permitting ingress and egress to/from a public road, (b) is served by or has
uninhibited access rights to public or private water and sewer (or well and
septic) and all required utilities, all of which are appropriate for the current
use of the Mortgaged Property, and (c) constitutes one or more separate tax
parcels which do not include any property which is not part of the Mortgaged
Property or is subject to an endorsement under the related Title Policy insuring
the Mortgaged Property, or in certain cases, an application has been, or will
be, made to the applicable governing authority for creation of separate tax
lots, in which case the Mortgage Loan requires the Mortgagor to escrow an amount
sufficient to pay taxes for the existing tax parcel of which the Mortgaged
Property is a part until the separate tax lots are created.

 

(18)        No Encroachments. To the Seller’s knowledge based solely on surveys
obtained in connection with origination and the Mortgagee’s Title Policy (or, if
such policy is not yet issued, a pro forma title policy, a preliminary title
policy with escrow instructions or a “marked up” commitment) obtained in
connection with the origination of each Mortgage Loan, all material improvements
that were included for the purpose of determining the appraised value of the
related Mortgaged Property at the time of the origination of such Mortgage Loan
are within the boundaries of the related Mortgaged Property, except
encroachments that do not materially and adversely affect the value or current
use of such Mortgaged Property or for which insurance or endorsements were
obtained under the Title Policy. No improvements on adjoining parcels encroach
onto the related Mortgaged Property except for encroachments that do not
materially and adversely affect the value

 



 B-7



 

or current use of such Mortgaged Property or for which insurance or endorsements
were obtained under the Title Policy. No improvements encroach upon any
easements except for encroachments the removal of which would not materially and
adversely affect the value or current use of such Mortgaged Property or for
which insurance or endorsements were obtained under the Title Policy.

 

(19)        No Contingent Interest or Equity Participation. No Mortgage Loan has
a shared appreciation feature, any other contingent interest feature or a
negative amortization feature or an equity participation by the Seller.

 

(20)        REMIC. The Mortgage Loan is a “qualified mortgage” within the
meaning of Section 860G(a)(3) of the Code (but determined without regard to the
rule in Treasury Regulations Section 1.860G-2(f)(2) that treats certain
defective mortgage loans as qualified mortgages), and, accordingly, (A) the
issue price of the Mortgage Loan to the related Mortgagor at origination did not
exceed the non-contingent principal amount of the Mortgage Loan and (B) either:
(a) such Mortgage Loan is secured by an interest in real property (including
buildings and structural components thereof, but excluding personal property)
having a fair market value (i) at the date the Mortgage Loan (or related Whole
Loan) was originated at least equal to 80% of the adjusted issue price of the
Mortgage Loan (or related Whole Loan) on such date or (ii) at the Closing Date
at least equal to 80% of the adjusted issue price of the Mortgage Loan (or
related Whole Loan) on such date, provided that for purposes hereof, the fair
market value of the real property interest must first be reduced by (A) the
amount of any lien on the real property interest that is senior to the Mortgage
Loan and (B) a proportionate amount of any lien that is in parity with the
Mortgage Loan; or (b) substantially all of the proceeds of such Mortgage Loan
were used to acquire, improve or protect the real property which served as the
only security for such Mortgage Loan (other than a recourse feature or other
third party credit enhancement within the meaning of Treasury Regulations
Section 1.860G-2(a)(1)(ii)). If the Mortgage Loan was “significantly modified”
prior to the Closing Date so as to result in a taxable exchange under Section
1001 of the Code, it either (x) was modified as a result of the default or
reasonably foreseeable default of such Mortgage Loan or (y) satisfies the
provisions of either sub-clause (B)(a)(i) above (substituting the date of the
last such modification for the date the Mortgage Loan was originated) or
sub-clause (B)(a)(ii), including the proviso thereto. Any prepayment premium and
yield maintenance charges applicable to the Mortgage Loan constitute “customary
prepayment penalties” within the meaning of Treasury Regulations Section
1.860G-1(b)(2). All terms used in this paragraph shall have the same meanings as
set forth in the related Treasury Regulations.

 

(21)        Compliance with Usury Laws. The Mortgage Rate (exclusive of any
default interest, late charges, yield maintenance charge, or prepayment
premiums) of such Mortgage Loan complied as of the date of origination with, or
was exempt from, applicable state or federal laws, regulations and other
requirements pertaining to usury.

 

(22)        Authorized to do Business. To the extent required under applicable
law, as of the Cut-off Date or as of the date that such entity held the Mortgage
Note, each holder of the Mortgage Note was authorized to originate, acquire
and/or hold (as applicable) the

 

 B-8



 



Mortgage Note in the jurisdiction in which each related Mortgaged Property is
located, or the failure to be so authorized does not materially and adversely
affect the enforceability of such Mortgage Loan by the Trust.

 

(23)        Trustee under Deed of Trust. With respect to each Mortgage which is
a deed of trust, as of the date of origination and, to the Seller’s knowledge,
as of the Closing Date, a trustee, duly qualified under applicable law to serve
as such, currently so serves and is named in the deed of trust or has been
substituted in accordance with the Mortgage and applicable law or may be
substituted in accordance with the Mortgage and applicable law by the related
Mortgagee.

 

(24)        Local Law Compliance. To the Seller’s knowledge, based upon any of a
letter from any governmental authorities, a legal opinion, an architect’s
letter, a zoning consultant’s report, an endorsement to the related Title
Policy, or other affirmative investigation of local law compliance consistent
with the investigation conducted by the Seller for similar commercial and
multifamily mortgage loans intended for securitization, there are no material
violations of applicable zoning ordinances, building codes and land laws
(collectively “Zoning Regulations”) with respect to the improvements located on
or forming part of each Mortgaged Property securing a Mortgage Loan as of the
date of origination of such Mortgage Loan (or related Whole Loan, as applicable)
and as of the Cut-off Date, other than those which (i) are insured by the Title
Policy or a law and ordinance insurance policy or (ii) would not have a material
adverse effect on the value, operation or net operating income of the Mortgaged
Property. The terms of the Loan Documents require the Mortgagor to comply in all
material respects with all applicable governmental regulations, zoning and
building laws.

 

(25)        Licenses and Permits. Each Mortgagor covenants in the Loan Documents
that it shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Seller’s knowledge based upon any of a letter from
any government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial and multifamily mortgage loans intended for securitization, all such
material licenses, permits and applicable governmental authorizations are in
effect. The Mortgage Loan requires the related Mortgagor to be qualified to do
business in the jurisdiction in which the related Mortgaged Property is located.

 

(26)        Recourse Obligations. The Loan Documents for each Mortgage Loan
provide that such Mortgage Loan (a) becomes full recourse to the Mortgagor and
guarantor (which is a natural person or persons, or an entity distinct from the
Mortgagor (but may be affiliated with the Mortgagor) that has assets other than
equity in the related Mortgaged Property that are not de minimis) in any of the
following events: (i) if any voluntary petition for bankruptcy, insolvency,
dissolution or liquidation pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by the Mortgagor; (ii) the Mortgagor or
guarantor shall have colluded with (or, alternatively, solicited or caused to be
solicited) other creditors to cause an involuntary bankruptcy filing with
respect to the Mortgagor or (iii) voluntary transfers of either the Mortgaged
Property or equity interests in Mortgagor

 



 B-9



 

made in violation of the Loan Documents; and (b) contains provisions providing
for recourse against the Mortgagor and guarantor (which is a natural person or
persons, or an entity distinct from the Mortgagor (but may be affiliated with
the Mortgagor) that has assets other than equity in the related Mortgaged
Property that are not de minimis), for losses and damages sustained by reason of
Mortgagor’s (i) misappropriation of rents after the occurrence of an event of
default under the Mortgage Loan; (ii) misappropriation of (A) insurance proceeds
or condemnation awards or (B) security deposits or, alternatively, the failure
of any security deposits to be delivered to Mortgagee upon foreclosure or action
in lieu thereof (except to the extent applied in accordance with leases prior to
a Mortgage Loan event of default); (iii) fraud or intentional material
misrepresentation; (iv) breaches of the environmental covenants in the Loan
Documents; or (v) commission of intentional material physical waste at the
Mortgaged Property (but, in some cases, only to the extent there is sufficient
cash flow generated by the related Mortgaged Property to prevent such waste).

 

(27)        Mortgage Releases. The terms of the related Mortgage or related Loan
Documents do not provide for release of any material portion of the Mortgaged
Property from the lien of the Mortgage except (a) a partial release, accompanied
by principal repayment, of not less than a specified percentage at least equal
to the lesser of (i) 110% of the related allocated loan amount of such portion
of the Mortgaged Property and (ii) the outstanding principal balance of the
Mortgage Loan, (b) upon payment in full of such Mortgage Loan, (c) upon a
Defeasance defined in (32) below, (d) releases of out-parcels that are
unimproved or other portions of the Mortgaged Property which will not have a
material adverse effect on the underwritten value of the Mortgaged Property and
which were not afforded any material value in the appraisal obtained at the
origination of the Mortgage Loan and are not necessary for physical access to
the Mortgaged Property or compliance with zoning requirements, or (e) as
required pursuant to an order of condemnation or taking by a State or any
political subdivision or authority thereof. With respect to any partial release
under the preceding clauses (a) or (d), either: (x) such release of collateral
(i) would not constitute a “significant modification” of the subject Mortgage
Loan within the meaning of Treasury Regulations Section 1.860G-2(b)(2) and (ii)
would not cause the subject Mortgage Loan to fail to be a “qualified mortgage”
within the meaning of Section 860G(a)(3)(A) of the Code; or (y) the Mortgagee or
servicer can, in accordance with the related Loan Documents, condition such
release of collateral on the related Mortgagor’s delivery of an opinion of tax
counsel to the effect specified in the immediately preceding clause (x). For
purposes of the preceding clause (x), for all Mortgage Loans originated after
December 6, 2010, if the fair market value of the real property constituting
such Mortgaged Property after the release is not equal to at least 80% of the
principal balance of the Mortgage Loan (or related Whole Loan)outstanding after
the release, the Mortgagor is required to make a payment of principal in an
amount not less than the amount required by the REMIC Provisions.

 

With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Mortgage Loan in an amount not less
than the amount required by the REMIC Provisions and, to such extent, such
amount may not be required to be applied to the restoration of the Mortgaged
Property or released to the Mortgagor, if,

 



 B-10



 

immediately after the release of such portion of the Mortgaged Property from the
lien of the Mortgage (but taking into account the planned restoration) the fair
market value of the real property constituting the remaining Mortgaged Property
is not equal to at least 80% of the remaining principal balance of the Mortgage
Loan (or related Whole Loan).

 

No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties or a portion
thereof, including due to partial condemnation, other than in compliance with
the REMIC Provisions.

 

(28)        Financial Reporting and Rent Rolls. The Mortgage Loan documents for
each Mortgage Loan require the Mortgagor to provide the owner or holder of the
Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Mortgage Loan with more than one Mortgagor are
in the form of an annual combined balance sheet of the Mortgagor entities (and
no other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis.

 

(29)        Acts of Terrorism Exclusion. With respect to each Mortgage Loan over
$20 million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2015 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy. With respect to each other Mortgage Loan, the related special
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) did not, as of the date of
origination of the Mortgage Loan, and, to the Seller’s knowledge, do not, as of
the Cut-off Date, specifically exclude Acts of Terrorism, as defined in TRIA,
from coverage, or if such coverage is excluded, it is covered by a separate
terrorism insurance policy. With respect to each Mortgage Loan, the related Loan
Documents do not expressly waive or prohibit the Mortgagee from requiring
coverage for Acts of Terrorism, as defined in TRIA, or damages related thereto;
provided, however, that if TRIA or a similar or subsequent statute is not in
effect, then provided that terrorism insurance is commercially available, the
Mortgagor under each Mortgage Loan is required to carry terrorism insurance, but
in such event the Mortgagor shall not be required to spend more than the
Terrorism Cap Amount on terrorism insurance coverage, and if the cost of
terrorism insurance exceeds the Terrorism Cap Amount, the Mortgagor is required
to purchase the maximum amount of terrorism insurance available with funds equal
to the Terrorism Cap Amount. The “Terrorism Cap Amount” is the specified
percentage (which is at least equal to 200%) of the amount of the insurance
premium that is payable at such time in respect of the property and business
interruption/rental loss insurance required under the related Loan Documents
(without

 



 B-11



 

giving effect to the cost of terrorism and earthquake components of such
casualty and business interruption/rental loss insurance).

 

(30)        Due on Sale or Encumbrance. Subject to specific exceptions set forth
below, each Mortgage Loan contains a “due on sale” or other such provision for
the acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Loan Documents (which provide for transfers without
the consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents), (a)
the related Mortgaged Property, or any equity interest of greater than 50% in
the related Mortgagor, is directly or indirectly pledged, transferred or sold,
other than as related to (i) family and estate planning transfers or transfers
upon death or legal incapacity, (ii) transfers to certain affiliates as defined
in the related Loan Documents, (iii) transfers of less than, or other than, a
controlling interest in the related Mortgagor, (iv) transfers to another holder
of direct or indirect equity in the Mortgagor, a specific Person designated in
the related Loan Documents or a Person satisfying specific criteria identified
in the related Loan Documents, such as a qualified equityholder, (v) transfers
of stock or similar equity units in publicly traded companies or (vi) a
substitution or release of collateral within the parameters of paragraphs (27)
and (32) in this Exhibit B or the exceptions thereto set forth on Exhibit C, or
(vii) as set forth on an exhibit to the applicable Mortgage Loan Purchase
Agreement by reason of any mezzanine debt that existed at the origination of the
related Mortgage Loan, or future permitted mezzanine debt as set forth on an
exhibit to the applicable Mortgage Loan Purchase Agreement or (b) the related
Mortgaged Property is encumbered with a subordinate lien or security interest
against the related Mortgaged Property, other than (i) any Companion Loan of any
Mortgage Loan or any subordinate debt that existed at origination and is
permitted under the related Loan Documents, (ii) purchase money security
interests (iii) any Mortgage Loan that is cross-collateralized and
cross-defaulted with another Mortgage Loan, as set forth on an exhibit to the
applicable Mortgage Loan Purchase Agreement or (iv) Permitted Encumbrances. The
Mortgage or other Loan Documents provide that to the extent any Rating Agency
fees are incurred in connection with the review of and consent to any transfer
or encumbrance, the Mortgagor is responsible for such payment along with all
other reasonable out-of-pocket fees and expenses incurred by the Mortgagee
relative to such transfer or encumbrance.

 

(31)        Single-Purpose Entity. Each Mortgage Loan requires the Mortgagor to
be a Single-Purpose Entity for at least as long as the Mortgage Loan is
outstanding. Both the Loan Documents and the organizational documents of the
Mortgagor with respect to each Mortgage Loan with a Cut-off Date Principal
Balance in excess of $5 million provide that the Mortgagor is a Single-Purpose
Entity, and each Mortgage Loan with a Cut-off Date Principal Balance of $20
million or more has a counsel’s opinion regarding non-consolidation of the
Mortgagor. For this purpose, a “Single-Purpose Entity” shall mean

 



 B-12



 

an entity, other than an individual, whose organizational documents (or if the
Mortgage Loan has a Cut-off Date Principal Balance equal to $5 million or less,
its organizational documents or the related Loan Documents) provide
substantially to the effect that it was formed or organized solely for the
purpose of owning and operating one or more of the Mortgaged Properties securing
the Mortgage Loans and prohibit it from engaging in any business unrelated to
such Mortgaged Property or Properties, and whose organizational documents
further provide, or which entity represented in the related Loan Documents,
substantially to the effect that it does not have any assets other than those
related to its interest in and operation of such Mortgaged Property or
Properties, or any indebtedness other than as permitted by the related
Mortgage(s) or the other related Loan Documents, that it has its own books and
records and accounts separate and apart from those of any other person (other
than a Mortgagor for a Mortgage Loan that is cross-collateralized and
cross-defaulted with the related Mortgage Loan), and that it holds itself out as
a legal entity, separate and apart from any other person or entity.

 

(32)        Defeasance. With respect to any Mortgage Loan that, pursuant to the
Loan Documents, can be defeased (a “Defeasance”), (i) the Loan Documents provide
for defeasance as a unilateral right of the Mortgagor, subject to satisfaction
of conditions specified in the Loan Documents; (ii) the Mortgage Loan cannot be
defeased within two years after the Closing Date; (iii) the Mortgagor is
permitted to pledge only United States “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the revenues from
which will, in the case of a full Defeasance, be sufficient to make all
scheduled payments under the Mortgage Loan when due, including the entire
remaining principal balance on the maturity date (or on or after the first date
on which payment may be made without payment of a yield maintenance charge or
prepayment penalty), and if the Mortgage Loan permits partial releases of real
property in connection with partial defeasance, the revenues from the collateral
will be sufficient to pay all such scheduled payments calculated on a principal
amount equal to a specified percentage at least equal to the lesser of (A) 110%
of the allocated loan amount for the real property to be released and (B) the
outstanding principal balance of the Mortgage Loan; (iv) the Mortgagor is
required to provide a certification from an independent certified public
accountant that the collateral is sufficient to make all scheduled payments
under the Mortgage Note as set forth in (iii) above, (v) if the Mortgagor would
continue to own assets in addition to the defeasance collateral, the portion of
the Mortgage Loan secured by defeasance collateral is required to be assumed (or
the Mortgagee may require such assumption) by a Single-Purpose Entity; (vi) the
Mortgagor is required to provide an opinion of counsel that the Mortgagee has a
perfected security interest in such collateral prior to any other claim or
interest; and (vii) the Mortgagor is required to pay all rating agency fees
associated with defeasance (if rating confirmation is a specific condition
precedent thereto) and all other reasonable out-of-pocket expenses associated
with defeasance, including, but not limited to, accountant’s fees and opinions
of counsel.

 

(33)        Fixed Interest Rates. Each Mortgage Loan bears interest at a rate
that remains fixed throughout the remaining term of such Mortgage Loan, except
in situations where default interest is imposed.

 



 B-13



 

(34)        Ground Leases. For purposes of this Exhibit B, a “Ground Lease”
shall mean a lease creating a leasehold estate in real property where the fee
owner as the ground lessor conveys for a term or terms of years its entire
interest in the land and buildings and other improvements, if any, comprising
the premises demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.

 

With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of the Seller, its
successors and assigns, the Seller represents and warrants that:

 

(a)         The Ground Lease or a memorandum regarding such Ground Lease has
been duly recorded or submitted for recordation in a form that is acceptable for
recording in the applicable jurisdiction. The Ground Lease or an estoppel or
other agreement received from the ground lessor permits the interest of the
lessee to be encumbered by the related Mortgage and does not restrict the use of
the related Mortgaged Property by such lessee, its successors or assigns in a
manner that would materially adversely affect the security provided by the
related Mortgage. No material change in the terms of the Ground Lease had
occurred since the origination of the Mortgage Loan, except as reflected in any
written instruments which are included in the related Mortgage File;

 

(b)         The lessor under such Ground Lease has agreed in a writing included
in the related Mortgage File (or in such Ground Lease) that the Ground Lease may
not be amended or modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the Mortgagee;

  

(c)         The Ground Lease has an original term (or an original term plus one
or more optional renewal terms, which, under all circumstances, may be
exercised, and will be enforceable, by either Mortgagor or the Mortgagee) that
extends not less than 20 years beyond the stated maturity of the related
Mortgage Loan, or 10 years past the stated maturity if such Mortgage Loan fully
amortizes by the stated maturity (or with respect to a Mortgage Loan that
accrues on an actual 360 basis, substantially amortizes);

 

(d)         The Ground Lease either (i) is not subject to any liens or
encumbrances superior to, or of equal priority with, the Mortgage, except for
the related fee interest of the ground lessor and the Permitted Encumbrances or
(ii) is subject to a subordination, non-disturbance and attornment agreement to
which the Mortgagee on the lessor’s fee interest in the Mortgaged Property is
subject;

 

(e)         The Ground Lease does not place commercially unreasonably
restrictions on the identity of the Mortgagee and the Ground Lease is assignable
to the holder of the Mortgage Loan and its successors and assigns without the
consent of the lessor

 

 B-14





  

thereunder (provided that proper notice is delivered to the extent required in
accordance with the Ground Lease), and in the event it is so assigned, it is
further assignable by the holder of the Mortgage Loan and its successors and
assigns without the consent of (but with prior notice to) the lessor;

 

(f)          The Seller has not received any written notice of material default
under or notice of termination of such Ground Lease. To the Seller’s knowledge,
there is no material default under such Ground Lease and no condition that, but
for the passage of time or giving of notice, would result in a material default
under the terms of such Ground Lease and to the Seller’s knowledge, such Ground
Lease is in full force and effect as of the Closing Date;

 

(g)         The Ground Lease or ancillary agreement between the lessor and the
lessee requires the lessor to give to the Mortgagee written notice of any
default, and provides that no notice of default or termination is effective
against the Mortgagee unless such notice is given to the Mortgagee;

 

(h)         The Mortgagee is permitted a reasonable opportunity (including,
where necessary, sufficient time to gain possession of the interest of the
lessee under the Ground Lease through legal proceedings) to cure any default
under the Ground Lease which is curable after the Mortgagee’s receipt of notice
of any default before the lessor may terminate the Ground Lease;

 

(i)          The Ground Lease does not impose any restrictions on subletting
that would be viewed as commercially unreasonable by a prudent commercial
mortgage lender;

 

(j)          Under the terms of the Ground Lease, an estoppel or other agreement
received from the ground lessor and the related Mortgage (taken together), any
related insurance proceeds or the portion of the condemnation award allocable to
the ground lessee’s interest (other than (i) de minimis amounts for minor
casualties or (ii) in respect of a total or substantially total loss or taking
as addressed in subpart (k)) will be applied either to the repair or to
restoration of all or part of the related Mortgaged Property with (so long as
such proceeds are in excess of the threshold amount specified in the related
Loan Documents) the Mortgagee or a trustee appointed by it having the right to
hold and disburse such proceeds as repair or restoration progresses, or to the
payment of the outstanding principal balance of the Mortgage Loan, together with
any accrued interest;

 

(k)         In the case of a total or substantially total taking or loss, under
the terms of the Ground Lease, an estoppel or other agreement and the related
Mortgage (taken together), any related insurance proceeds, or portion of the
condemnation award allocable to the ground lessee’s interest in respect of a
total or substantially total loss or taking of the related Mortgaged Property to
the extent not applied to restoration, will be applied first to the payment of
the outstanding principal balance of the Mortgage Loan, together with any
accrued interest; and

 



 B-15



  



(l)          Provided that the Mortgagee cures any defaults which are
susceptible to being cured, the ground lessor has agreed to enter into a new
lease with the Mortgagee upon termination of the Ground Lease for any reason,
including rejection of the Ground Lease in a bankruptcy proceeding.

 

(35)        Servicing. The servicing and collection practices used by the Seller
with respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

 

(36)        Origination and Underwriting. The origination practices of the
Seller (or the related originator if the Seller was not the originator) with
respect to each Mortgage Loan have been, in all material respects, legal and as
of the date of its origination, such Mortgage Loan (or the related Whole Loan,
as applicable) and the origination thereof complied in all material respects
with, or was exempt from, all requirements of federal, state or local law
relating to the origination of such Mortgage Loan; provided that such
representation and warranty does not address or otherwise cover any matters with
respect to federal, state or local law otherwise covered in this Exhibit B.

 

(37)        No Material Default; Payment Record. No Mortgage Loan has been more
than 30 days delinquent, without giving effect to any grace or cure period, in
making required debt service payments since origination, and as of the date
hereof, no Mortgage Loan is more than 30 days delinquent (beyond any applicable
grace or cure period) in making required payments as of the Closing Date. To the
Seller’s knowledge, there is (a) no material default, breach, violation or event
of acceleration existing under the related Mortgage Loan, or (b) no event (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Seller
in this Exhibit B (including, but not limited to, the prior sentence). No person
other than the holder of such Mortgage Loan may declare any event of default
under the Mortgage Loan or accelerate any indebtedness under the Mortgage Loan
documents.

 

(38)        Bankruptcy. As of the date of origination of the related Mortgage
Loan and to the Seller’s knowledge as of the Cut-off Date, neither the Mortgaged
Property (other than any tenants of such Mortgaged Property), nor any portion
thereof, is the subject of, and no Mortgagor, guarantor or tenant occupying a
single-tenant property is a debtor in state or federal bankruptcy, insolvency or
similar proceeding.

 

(39)        Organization of Mortgagor. With respect to each Mortgage Loan, in
reliance on certified copies of the organizational documents of the Mortgagor
delivered by the Mortgagor in connection with the origination of such Mortgage
Loan (or the related Whole Loan, as applicable), the Mortgagor is an entity
organized under the laws of a state of the United

 



 B-16



 

States of America, the District of Columbia or the Commonwealth of Puerto Rico.
Except with respect to any Mortgage Loan that is cross-collateralized and
cross-defaulted with another Mortgage Loan, no Mortgage Loan has a Mortgagor
that is an affiliate of another Mortgagor under another Mortgage Loan.

 

(40)        Environmental Conditions. A Phase I environmental site assessment
(or update of a previous Phase I and or Phase II site assessment) and, with
respect to certain Mortgage Loans, a Phase II environmental site assessment
(collectively, an “ESA”) meeting ASTM requirements were conducted by a reputable
environmental consultant in connection with such Mortgage Loan within 12 months
prior to its origination date (or an update of a previous ESA was prepared), and
such ESA (i) did not identify the existence of recognized environmental
conditions (as such term is defined in ASTM E1527-05 or its successor, an
“Environmental Condition”) at the related Mortgaged Property or the need for
further investigation, or (ii) if the existence of an Environmental Condition or
need for further investigation was indicated in any such ESA, then at least one
of the following statements is true: (A) an amount reasonably estimated by a
reputable environmental consultant to be sufficient to cover the estimated cost
to cure any material noncompliance with applicable Environmental Laws or the
Environmental Condition has been escrowed by the related Mortgagor and is held
or controlled by the related Mortgagee; (B) if the only Environmental Condition
relates to the presence of asbestos-containing materials, radon in indoor air,
lead based paint or lead in drinking water, the only recommended action in the
ESA is the institution of such a plan, an operations or maintenance plan has
been required to be instituted by the related Mortgagor that, based on the ESA,
can reasonably be expected to mitigate the identified risk; (C) the
Environmental Condition identified in the related environmental report was
remediated or abated in all material respects prior to the date hereof, and, if
and as appropriate, a no further action or closure letter was obtained from the
applicable governmental regulatory authority (or the environmental issue
affecting the related Mortgaged Property was otherwise listed by such
governmental authority as “closed” or a reputable environmental consultant has
concluded that no further action is required); (D) an environmental policy or a
lender’s pollution legal liability insurance policy meeting the requirements set
forth below that covers liability for the identified circumstance or condition
was obtained from an insurer rated no less than “A-” (or the equivalent) by
Moody’s Investors Service, Inc., Standard & Poor’s Ratings Services and/or Fitch
Ratings, Inc.; (E) a party not related to the Mortgagor was identified as the
responsible party for such condition or circumstance and such responsible party
has financial resources reasonably estimated to be adequate to address the
situation; or (F) a party related to the Mortgagor having financial resources
reasonably estimated to be adequate to address the situation is required to take
action. To the Seller’s knowledge, except as set forth in the ESA, there is no
Environmental Condition (as such term is defined in ASTM E1527-05 or its
successor) at the related Mortgaged Property.

 

(41)        Appraisal. The Mortgage File contains an appraisal of the related
Mortgaged Property with an appraisal date within 6 months of the Mortgage Loan
origination date, and within 12 months of the Closing Date. The appraisal is
signed by an appraiser who is a Member of the Appraisal Institute (“MAI”) and,
to the Seller’s knowledge, had no interest, direct or indirect, in the Mortgaged
Property or the Mortgagor or in any loan made on the

 



 B-17



 

security thereof, and whose compensation is not affected by the approval or
disapproval of the Mortgage Loan. Each appraiser has represented in such
appraisal or in a supplemental letter that the appraisal satisfies the
requirements of the “Uniform Standards of Professional Appraisal Practice” as
adopted by the Appraisal Standards Board of the Appraisal Foundation. Each
appraisal contains a statement, or is accompanied by a letter from the
appraiser, to the effect that the appraisal was performed in accordance with the
requirements of the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as in effect on the date such Mortgage Loan was originated.

 

(42)        Mortgage Loan Schedule. The information pertaining to each Mortgage
Loan which is set forth in the Mortgage Loan Schedule attached as an exhibit to
the related Mortgage Loan Purchase Agreement is true and correct in all material
respects as of the Cut-off Date and contains all information required by the
Pooling and Servicing Agreement to be contained in the Mortgage Loan Schedule.

 

(43)        Cross-Collateralization. Except with respect to a Mortgage Loan that
is part of a Whole Loan no Mortgage Loan is cross-collateralized or
cross-defaulted with any other Mortgage Loan that is outside the Mortgage Pool,
except as set forth on Exhibit C.

 

(44)        Advance of Funds by the Seller. After origination, no advance of
funds has been made by the Seller to the related Mortgagor other than in
accordance with the Loan Documents, and, to the Seller’s knowledge, no funds
have been received from any person other than the related Mortgagor or an
affiliate for, or on account of, payments due on the Mortgage Loan (other than
as contemplated by the Loan Documents, such as, by way of example and not in
limitation of the foregoing, amounts paid by the tenant(s) into a
Mortgagee-controlled lockbox if required or contemplated under the related lease
or Loan Documents). Neither the Seller nor any affiliate thereof has any
obligation to make any capital contribution to any Mortgagor under a Mortgage
Loan, other than contributions made on or prior to the date hereof. 

 

(45)        Compliance with Anti-Money Laundering Laws. The Seller has complied
in all material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan.

 

For purposes of these representations and warranties, “Mortgagee” means the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.

 

For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
mean, except where otherwise expressly set forth in these representations and
warranties, the actual state of knowledge or belief of the Seller, its officers
and employees directly responsible for the underwriting, origination, servicing
or sale of the Mortgage Loans regarding the matters expressly set forth in these
representations and warranties.

 



 B-18





 



Exhibit B-30-1

List of Mortgage Loans with Current Mezzanine Debt



 

None.

 

 B-30-1-1



 

Exhibit B-30-2

List of Mortgage Loans with Permitted Mezzanine Debt



 

Loan # Mortgage Loan 1 590 Madison Avenue 4 Element LA 7 Deerfield Crossing 14
Lake Forest Place

 



 B-30-2-1



 

 

Exhibit B-30-3

List of Cross-Collateralized and Cross-Defaulted Mortgage Loans



 

None.

 

 B-30-3-1



 

EXHIBIT C

EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

  

Representation
Number on Exhibit B 

 

Mortgage Loan Name
and Number as
Identified on Exhibit A 

 

Description of Exception 

            (6) Permitted Liens; Title Insurance   Element LA (Loan No. 4)  
Riot Games, the sole tenant, has a right of first refusal in connection with a
contemplated sale of the Mortgaged Property. The right of first refusal is not
exercisable in connection with any foreclosure or deed in lieu of foreclosure.  
          (6) Permitted Liens; Title Insurance   Hammons Hotel Portfolio
(Loan No. 6)   JD Holdings, L.L.C. has (i) a right of first refusal to purchase
the Mortgaged Properties if there is a proposed bona fide sale of such Mortgaged
Properties and (ii) a right to purchase the Mortgaged Properties upon the
redemption (or other disposition) of the preferred interest of the John Q.
Hammons Revocable Trust in Atrium Hotels, L.P. (formerly known as the John Q.
Hammons Hotels, L.P.), which redemption is subject to litigation set forth in
the exception to Representation and Warranty No. 13. Marriott International,
Inc., the franchisor, has a right of first refusal to purchase the Renaissance
Glendale, Arizona Mortgaged Property if there is a proposed transfer of such
Mortgaged Property to a competitor.             (6) Permitted Liens; Title
Insurance   GSA Portfolio
(Loan No. 10)   The St. Joe Company has a right of first refusal and repurchase
option related to the Mortgaged Property located in Tallahassee, FL. The City of
Frankfort has a right of first refusal to purchase the Mortgaged Property
located in Frankfort, KY. The Mortgage Loan is recourse to the related Mortgagor
and the related guarantors up to the allocated loan amounts for these Mortgaged
Properties if the lender accelerates the indebtedness as a result of an event of
default. Such recourse liability is removed if the rights of first refusal
become subject to a subordination agreement in favor of the Mortgagee or if the
related Mortgaged Properties are released pursuant to the Mortgage Loan
documents.             (6) Permitted Liens; Title Insurance   Pine Creek
Shopping Center
(Loan No. 11)   The tenant doing business as Carl’s Jr. has a right of first
refusal in connection with a sale of its leased premises. The right is only
exercisable in connection with a sale of the leased premises separate and apart
from the remainder of the Mortgaged Property.             (6) Permitted Liens;
Title Insurance   TownePlace Suites Redding
(Loan No. 20)   The franchisor Marriott International, Inc. has a right of first
refusal to purchase the Mortgaged Property upon a proposed sale to a competitor
franchisor.             (6) Permitted Liens; Title Insurance   Riverwalk
Shopping Center
(Loan No. 29)   The tenant doing business as Steak ‘N Shake has a right of first
refusal in connection with a sale of its leased premises. The right is only
exercisable in connection with a sale of the leased premises separate and apart
from the remainder of the Mortgaged Property.

 



 C-1

 

  

Representation
Number on Exhibit B 

 

Mortgage Loan Name
and Number as
Identified on Exhibit A 

 

Description of Exception 

            (6) Permitted Liens; Title Insurance   Fiesta Plaza
(Loan No. 37)   Subway, the 7th largest tenant at the Mortgaged Property, has a
right of first refusal to purchase the Mortgaged Property offered by a third
party purchaser.  Subway will have 30 days after receipt of notice of the offer
to sell to execute a sale contract. If the landlord fails to notify Subway of
the offer to purchase, the landlord will be liable for liquidated damages in the
amount of 15% of the purchase price.             (13) Actions Concerning
Mortgage Loan   Hammons Hotel Portfolio
(Loan No. 6)  

The related Mortgagors and borrower sponsor are defendants in a lawsuit brought
by JD Holdings, L.L.C. seeking clarification of its rights of first refusal and
right to cause certain borrowers and their affiliates to offer certain
properties, including the Mortgaged Properties for sale in connection with the
liquidation of the preferred interest owned by the John Q. Hammons Revocable
Trust in Atrium Hotels, L.P. (formerly known as the John Q. Hammons Hotels,
L.P.) as described in the exception to Representation and Warranty No. 6.

 

In addition, the borrower sponsor is defendant in lawsuits brought by a lender
arising from a $275 million line of credit provided to the borrower sponsor by
such lender as to (a) the breach of the borrower sponsor’s net worth covenant,
(b) the failure of the borrower sponsor to pay down the line of credit in an
amount equal to a redemption or liquidation of preferred equity owned by the
borrower sponsor, (c) the failure of the borrower sponsor to pay down the line
of credit in an amount equal to the $20M in “cash out” proceeds received as a
result of the Hammons Hotel Portfolio Mortgage Loan, and (d) a violation by the
borrowers owning the Embassy Suites Concord, NC, Renaissance by Marriott
Phoenix/Glendale, AZ, Embassy Suites Huntsville, AL, and Embassy Suites
Murfreesboro, TN Mortgaged Properties of the “permitted indebtedness” covenant
under the line of credit. Approximately $110,000,000 has been drawn against such
line of credit.

            (14) Escrow Deposits   Westin Boston Waterfront
(Loan No. 3)   In some cases, certain reserve requirements are waived for so
long as an equivalent reserve is being maintained by the property manager.      
      (16) Insurance  

All Mortgage Loans Originated by GSMC and GSCRE except for:

 

590 Madison Avenue
(Loan No. 1)

 

Element LA
(Loan No. 4)

 

Hammons Hotel Portfolio
(Loan No. 6)

 

GSA Portfolio
(Loan No. 10)

 

Fiesta Plaza
(Loan No. 37)

 

  The threshold used in the Mortgage Loan documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss, is
5% of the original principal balance of the loan, instead of the then
outstanding principal amount of the loan.

 



 C-2

 

 

 

Representation
Number on Exhibit B

 

Mortgage Loan Name
and Number as
Identified on Exhibit A 

 

Description of Exception 

            (16) Insurance   590 Madison Avenue
(Loan No. 1)   All policies may be issued by a syndicate of insurers through
which at least 75% of the coverage (if there are 4 or fewer members of the
syndicate) or at least 60% of the coverage (if there are 5 or more members of
the syndicate) is with insurers having ratings of at least “A” by S&P and “A2”
by Moody’s (or, if Moody’s does not rate such issuer, at least, “A:VIII” by AM
Best) (provided that all such insurers are required to have ratings of not less
than “BBB+” by S&P and, if such insurer is rated by Moody’s, “Baa1” by Moody’s).
Notwithstanding the foregoing, the Mortgagor is permitted to continue to utilize
Ironshore Specialty Insurance Company, Aspen Specialty Insurance Company and
Starr Surplus Lines Insurance Company, under the Mortgagor’s current policies as
of the origination date that are not rated with S&P (“Otherwise Rated
Insurers”); provided that (1) the Mortgagor is required to replace the Otherwise
Rated Insurers at renewal with insurers meeting the rating requirements set
forth hereinabove, and (2) if, prior to renewal, the current A.M. Best or Rating
Agency rating of any such Otherwise Rated Insurer is withdrawn or downgraded,
the Mortgagor will be required to replace such Otherwise Rated Insurer with an
insurer meeting the ratings requirements set forth hereinabove. In all cases,
the Mortgagor may obtain reinsurance through a “cut-through” endorsement with
respect to any insurer not meeting such rating requirements, from an insurance
company that meets the claims-paying ability ratings above, or such higher
rating as may be required by a Rating Agency, not to exceed “A+” by S&P and “A1”
by Moody’s if such insurer is rated by Moody’s, in all cases acceptable to the
lender and the Rating Agencies.             (16) Insurance   South Plains Mall
(Loan No. 2)   The insurance companies must have a financial rating of (i)
“A-:VIII” or better from AM Best and (ii) “A-” or better by S&P (and “A2” or
better by Moody’s); provided, however, that for multi-layered blanket policies,
up to 20% of such coverage may be written by carriers with a rating of not less
than “BBB” by S&P (and “Baa2” by Moody’s), so long as 100% of the primary layer
of such multi-layered policies have carriers rated at least “A-” or better by
S&P (and “A2” or better by Moody’s).             (16) Insurance   Westin Boston
Waterfront
(Loan No. 3)   All policies may be issued by a syndicate of insurers through
which at least 75% of the coverage (if there are 4 or fewer members of the
syndicate) or at least 60% of the coverage (if there are 5 or more members of
the syndicate) is with insurers having ratings of at least “A” by S&P and “A2”
by Moody’s (or, if Moody’s does not rate such insurer, at least “A: VIII” by AM
Best) (provided that the first layers of coverage are from insurers rated at
least “A” by S&P and “A2” by Moody’s (or, if Moody’s does not rate such insurer,
at least “A: VIII” by AM Best), and all such insurers are required to have
ratings of not less than “BBB+” by S&P and “Baa1” by Moody’s (or, if Moody’s
does not rate such insurer, at least “A: VIII” by AM Best).

 



 C-3

 

 

 

Representation
Number on Exhibit B 

 

Mortgage Loan Name
and Number as
Identified on Exhibit A 

 

Description of Exception 

            (16) Insurance   Element LA
(Loan No. 4)  

For multi-layered policies, if four or fewer insurance companies issue the
policies, then at least 75% of the insurance coverage represented by the
policies must be provided by insurance companies with a claims paying ability
rating of “A-” or better by S&P and, if rated by Moody’s, having a claims paying
ability rating of A3 or better by Moody’s, with no carrier having a claims
paying ability rating below “BBB” by S&P and, if rated by Moody’s, below “Baa2”
by Moody’s, or if five or more insurance companies issue the policies, then at
least 60% of the insurance coverage represented by the policies must be provided
by insurance companies with a claims paying ability rating of “A-” or better by
S&P and, if rated by Moody’s, having a claims paying ability rating of A3 or
better by Moody’s, with no carrier having a claims paying ability rating below
“BBB” by S&P and, if rated by Moody’s, below “Baa2” by Moody’s. All insurance
companies must be rated “A X” or better by A.M. Best.

 

The Mortgagor may continue to use (i) Ironshore Specialty Insurance Company and
(ii) Insurance Company of the West, in their respective positions and
participation amounts within the Mortgagor’s insurance syndicate, provided that
Ironshore Specialty Insurance Company maintains a rating of “Baa1” or better by
Moody’s and Insurance Company of the West maintains a rating of “A-X” or better
by AM Best. If the rating of either such insurer is withdrawn or downgraded
below its rating on the date hereof, the Mortgagor is required to promptly
notify the lender and replace such insurer with an insurance company meeting the
rating requirements set forth herein. At renewal of the current policy term on
April 1, 2016, the Mortgagor is required to replace Insurance Company of the
West with one or more insurance companies meeting the rating requirements set
forth in the Mortgage Loan documents.

            (16) Insurance   Glenbrook Square
(Loan No. 5)  

All policies may be issued by (a) one or more financially sound and responsible
primary insurers authorized to do business in the state in which the Property is
located and having a claims-paying ability rating of no lower than “A” by S&P
and no lower than “A:VII” by A.M. Best, or (b) by a syndicate of insurers with
(i) at least 75% of the coverage (if there are 4 or fewer members of the
syndicate) or at least 60% of the coverage (if there are 5 or more members of
the syndicate) by carriers having minimum claims paying ability rating of no
lower than “A” by S&P and no lower than “A:VII” by A.M. Best and (ii) the
remainder by carriers having minimum claims paying ability rating of no lower
than “BBB” by S&P and no lower than “A:VII” by A.M. Best. Notwithstanding the
foregoing, the Mortgagor may continue to use Ironshore Insurance Ltd. as part of
its insurance syndicate that is in place as of the date of the origination date
of the Mortgage Loan, provided that such insurer does not move lower in the
syndicate, increase its limits or fail to maintain the following rating: a
Moody’s rating of no lower than “Baa1”. Notwithstanding anything to the contrary
contained herein, (a) the Mortgagor may satisfy the applicable ratings
requirement by providing to the lender a “cut-through” endorsement or credit
wrap issued by an insurer rated at least “A+” with S&P, in each case in form and
substance acceptable to Lender and the Rating Agencies and (b) the flood hazard
insurance coverage described in subsection (a)(ii) above made available under
the applicable laws of all relevant Governmental Authorities may be with any
insurance company authorized by the United States government to issue such
insurance provided such flood hazard insurance is reinsured by the United States
government.

 

The Mortgage Loan documents require insurance proceeds in respect of a property
loss in excess of $8,125,000 be applied to either (a) the repair or restoration
of all or part of the related Mortgaged Property, or (b) the payment of the
outstanding principal balance of such Mortgage Loan together with any accrued
interest thereon.

 

 



 C-4

 

 

Representation
Number on Exhibit B

 

Mortgage Loan Name
and Number as
Identified on Exhibit A 

 

Description of Exception 

            (16) Insurance  

Hammons Hotel Portfolio
(Loan No. 6)

 

GSA Portfolio
(Loan No. 10)

 

 

All policies may be issued by a syndicate of insurers through which at least 75%
of the coverage (if there are 4 or fewer members of the syndicate) or at least
60% of the coverage (if there are 5 or more members of the syndicate) is with
insurers having ratings of at least “A” by S&P and “A2” by Moody’s (or, if
Moody’s does not rate such insurer, at least “A: VIII” by AM Best) (provided
that the first layers of coverage are from insurers rated at least “A” by S&P
and “A2” by Moody’s (or, if Moody’s does not rate such insurer, at least “A:
VIII” by AM Best), and all such insurers are required to have ratings of not
less than “BBB+” by S&P and “Baa1” by Moody’s (or, if Moody’s does not rate such
insurer, at least “A: VIII” by AM Best).

 

The threshold used in the Mortgage Loan documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss at
each Mortgaged Property, is 5% of the original principal balance of the
allocated loan amount for each such Mortgaged Property, instead of the then
outstanding principal amount of the loan.

            (16) Insurance  

Deerfield Crossing
(Loan No. 7)

 

Lake Forest Place
(Loan No. 14)

 

  All policies may be issued by a syndicate of insurers through which at least
75% of the coverage (if there are 4 or fewer members of the syndicate) or at
least 60% of the coverage (if there are 5 or more members of the syndicate) is
with insurers having ratings of at least “A-” by S&P and “A3” by Moody’s (or, if
Moody’s does not rate such insurer, at least “A: VIII” by AM Best) (provided
that the first layers of coverage are from insurers rated at least “A-” by S&P
and “A3” by Moody’s (or, if Moody’s does not rate such insurer, at least “A:
VIII” by AM Best), and all such insurers are required to have ratings of not
less than “BBB+” by S&P and “Baa1” by Moody’s (or, if Moody’s does not rate such
insurer, at least “A: VIII” by AM Best).             (16) Insurance   Edgewater
Crossing Apartments
(Loan No. 9)  

All policies may be issued by a syndicate of insurers through which at least 75%
of the coverage (if there are 4 or fewer members of the syndicate) or at least
60% of the coverage (if there are 5 or more members of the syndicate) is with
insurers having such ratings (provided that the first layers of coverage are
from insurers rated at least “A” by S&P and “A2” by Moody’s (or, if Moody’s does
not rate such insurer, at least “A: VIII” by AM Best), and all such insurers are
required to have ratings of not less than “BBB+” by S&P and “Baa1” by Moody’s
or, if Moody’s does not rate such insurer, at least “A: VIII” by AM Best).

 

Notwithstanding the foregoing, Mortgagor is permitted to maintain the commercial
general liability coverage required hereunder with Rockhill Insurance Company,
rated “A- XI” with AM Best, provided that (x) the rating of such carrier is not
withdrawn or downgraded below the rating in effect as of the closing and (y) at
renewal of the policies in effect as of the closing, the Mortgagor is required
to replace Rockhill Insurance Company with insurance companies meeting the
rating requirements set forth herein above.

            (16) Insurance  

Pine Creek Shopping Center
(Loan No. 11)

 

DoubleTree Hotel Universal
(Loan No. 13)

 

  All policies may be issued by a syndicate of insurers through which at least
75% of the coverage (if there are 4 or fewer members of the syndicate) or at
least 60% of the coverage (if there are 5 or more members of the syndicate) is
with insurers having ratings of at least “A” by S&P and “A2” by Moody’s (or, if
Moody’s does not rate such insurer, at least “A: VIII” by AM Best) (provided
that the first layers of coverage are from insurers rated at least “A” by S&P
and “A2” by Moody’s (or, if Moody’s does not rate such insurer, at least “A:
VIII” by AM Best), and all such insurers are required to have ratings of not
less than “BBB+” by S&P and “Baa1” by Moody’s (or, if Moody’s does not rate such
insurer, at least “A: VIII” by AM Best).  

 



 C-5

 

 

 

Representation
Number on Exhibit B

 

Mortgage Loan Name
and Number as
Identified on Exhibit A 

 

Description of Exception 

            (16) Insurance  

Firewheel Plaza Shopping Center
(Loan No. 17)

 

Shops at Eagle Point
(Loan No. 32)

 

  With respect to the umbrella liability policies maintained by insurance
company Torus Specialty Insurance Company, which is not rated by S&P and which
is rated by AM Best as “A-:XI”, so long as such insurance company maintains the
above AM Best rating and such rating is not downgraded or withdrawn, then the
lender approves of such insurance company maintaining the umbrella liability
policies.  In the event of any downgrade or withdrawal of such rating from AM
Best, then within 30 days thereof the Mortgagor is required to replace and
obtain coverage under the policies with insurance companies meeting the rating
requirements set forth herein above.             (16) Insurance   Homewood
Suites Charlotte
(Loan No. 19)   The lender is required to accept Penn National Security
Insurance Company, rated “A-:X” with AM Best as the insurer for the required
property insurance, so long as the rating of such insurer is not withdrawn or
downgraded below “A-:X” with AM Best.  In the event such insurer’s rating is
withdrawn or downgraded below a rating of “A-:X” with AM Best, the Mortgagor is
required to promptly notify the lender and replace such insurer with an insurer
meeting the rating requirements set forth herein above.             (16)
Insurance   Walkers Village Shopping Center
(Loan No. 23)   The lender is required to accept Millers Capital Insurance
Company, rated “A:VII” with AM Best as the insurer for the Mortgaged Property
and general liability policies, for so long as the rating of such insurer is not
withdrawn or downgraded below the rating in place as of the origination date of
the loan.             (16) Insurance   Fiesta Plaza
(Loan No. 37)   The threshold used in the Mortgage Loan documents, as it
pertains to use of insurance proceeds for repair and restoration in respect of a
property loss, is 6% of the original principal balance of the loan, instead of
5% of the then outstanding principal amount of the loan.             (24) Local
Law Compliance   Park Plaza Shopping Center
(Loan No. 35)   The Mortgaged Property is currently subject to three building
code violations as a result of the failure to have proper fencing around the
trash dumpsters.             (25) Licenses and Permits   DoubleTree Hotel
Universal
(Loan No. 13)   As of the origination date, the Mortgaged Property is operating
with a temporary liquor license. A permanent liquor license is expected to be
issued six to eight months after origination and application for the other
licenses and permits have been made.             (26) Recourse Obligations   590
Madison Avenue
(Loan No. 1)   The Mortgage Loan will be recourse to the borrowing entity only;
there will be no standard recourse provisions to the borrower sponsor.          
  (26) Recourse Obligations   South Plains Mall
(Loan No. 2)   To the extent that an environmental insurance policy acceptable
to the lender covers the Mortgaged Property, the lender is required to use
commercially reasonable efforts to collect under such policy prior to making a
claim for environmental matters under the recourse carveout guaranty.

 



 C-6

 

 

Representation
Number on Exhibit B

 

Mortgage Loan Name
and Number as
Identified on Exhibit A 

 

Description of Exception 

            (26) Recourse Obligations   Glenbrook Square
(Loan No. 5)   Prohibited transfers of the Mortgaged Property or equity
interests in the Mortgagor are limited to actual damages, rather than full
springing recourse.             (26) Recourse Obligations  

Deerfield Crossing
(Loan No. 7)

 

Lake Forest Place
(Loan No. 14)

  The lender has agreed to waive the environmental indemnity and will require a
lender environmental collateral protection and liability insurance policy
instead.             (27) Mortgage Releases   Glenbrook Square
(Loan No. 5)   The Mortgagor is permitted (subject to compliance with all
REMIC-related requirements) to substitute portions of the related Mortgaged
Property collateral with exchange parcels. To the extent such portions are
income-producing, a Rating Agency Confirmation will be required.            
(30) Due-on-Sale or Encumbrance   Element LA
(Loan No. 4)   Transfers in excess of 49% are permitted, so long as Hudson
Pacific Properties, Inc. continues to control and own at least 20% of the direct
or indirect interests in the Mortgagor, the guarantor and manager.            
(30) Due-on-Sale or Encumbrance   Hammons Hotel Portfolio
(Loan No. 6)   The Mortgage Loan documents permit the transfer of the related
Mortgaged Properties to JD Holdings, L.L.C. in connection with the exercise of
its right to purchase the Mortgaged Properties upon the redemption (or other
disposition) of the preferred interest of the John Q. Hammons Revocable Trust in
Atrium Hotels, L.P. (formerly known as the John Q. Hammons Hotels, L.P.), which
redemption or disposition is subject to litigation set forth in the exception to
Representation and Warranty No.13.             (31) Single-Purpose Entity  
Hammons Hotel Portfolio
(Loan No. 6)   The organizational documents for the Mortgagors identified as
JQH-Concord Development, LLC, JQH-Glendale, AZ Development, LLC, Hammons of
Huntsville, LLC and JQH-Murfreesboro Development, LLC do not provide that such
Mortgagor is a Single-Purpose Entity.             (31) Single-Purpose Entity  
East Viking Plaza
(Loan No. 15)   The Mortgagor previously owned four outparcels adjacent to the
Mortgaged Property. Three of the outparcels were sold to third parties prior to
the origination of the Mortgage Loan and the fourth outparcel  was conveyed to
an affiliate of Mortgagor on the origination date.             (31)
Single-Purpose Entity   Country Creek Commons
(Loan No. 18)   The Mortgagor previously owned a 50% membership interest in
Country Creek Professional Office Building, LLC, a Michigan limited liability
company, which was conveyed to an affiliate prior to the origination of the
Mortgage Loan.             (31) Single-Purpose Entity   Homewood Suites
Charlotte
(Loan No. 19)   The Mortgagor previously owned a hotel, which was sold in
December 2012 prior to the Mortgagor’s purchase of the Mortgaged Property.      
      (32) Defeasance   Westin Boston Waterfront
(Loan No. 3)   Partial defeasance of the Mortgage Loan is permitted to the
extent necessary to meet a debt yield test.

 



 C-7

 

 

Representation
Number on Exhibit B 

 

Mortgage Loan Name
and Number as
Identified on Exhibit A 

 

Description of Exception 

            (34) Ground Leases   Westin Boston Waterfront
(Loan No. 3)   (e)  An estoppel letter received from ground lessor expressly
approves of the Trust as a qualified leasehold mortgagee.  Any other assignee of
the Mortgage Loan is required to be an institutional lender (in accordance with
the terms of the Mortgage Loan documents) or otherwise reasonably acceptable to
the ground lessor.  Assignments of lessee’s interests are subject to the
reasonable approval of the lessor and hotel management under an acceptable
management agreement             (34) Ground Leases   Hammons Hotel Portfolio
(Loan No. 6)  

(a) Neither the Ground Lease for the Mortgaged Property in Glendale, AZ nor the
estoppel certificate obtained for the benefit of the Mortgagee at origination
includes an express consent to the encumbrance of the lessee’s interest.

 

(b), (h), (j) and (k) The Ground Lease for the Mortgaged Property in Glendale,
Arizona does not include the restrictions set forth in these representations.

 

(e) Neither the Ground Lease for the Mortgaged Property in Glendale, Arizona nor
the estoppel certificate obtained for the benefit of the Mortgagee at
origination includes an express consent to the assignment of the related Ground
Lease to the holder of the Mortgage Loan. Any such assignment will be subject to
the consent of the lessor at the time of assignment.

 

(g) With respect to the Ground Lease for the Mortgaged Property in Glendale,
Arizona, the estoppel certificate entered for the benefit of lender entitles
lender to any notice delivered to the applicable Mortgagor under the Ground
Lease but does not include a limitation that no notice of default or termination
is effective against the lender unless such notice is given to the lender.

 

(l) The Ground Lease for the Mortgaged Property in Glendale, Arizona does not
include a right to a new lease.

 

            (39) Organization of Mortgagor  

Deerfield Crossing
(Loan No. 7)

 

Lake Forest Place
(Loan No. 14)

  The Mortgagors under each of the related Mortgage Loans are affiliates of each
other.             (39) Organization of Mortgagor  

Firewheel Plaza Shopping Center
(Loan No. 17)

 

All Storage Paloma Creek
(Loan No. 28)

 

Shops at Eagle Point
(Loan No. 32)

 

  The Mortgagors under each of the related Mortgage Loans are affiliates of each
other.

 

 C-8

 

 

EXHIBIT D

FORM OF OFFICER’S CERTIFICATE

 

[                             ] (“Seller”) hereby certifies as follows:

 

1.            All of the representations and warranties (except as set forth on
Exhibit C) of the Seller under the Mortgage Loan Purchase Agreement, dated as of
November 1, 2015 (the “Agreement”), between GS Mortgage Securities Corporation
II and Seller, are true and correct in all material respects on and as of the
date hereof (or as of such other date as of which such representation is made
under the terms of Exhibit B to the Agreement) with the same force and effect as
if made on and as of the date hereof (or as of such other date as of which such
representation is made under the terms of Exhibit B to the Agreement).

 

2.           The Seller has complied in all material respects with all the
covenants and satisfied all the conditions on its part to be performed or
satisfied under the Agreement on or prior to the date hereof, and no event has
occurred which would constitute a default on the part of the Seller under the
Agreement.

 

3.           Neither the Prospectus, dated November 9, 2015 (the “Base
Prospectus”), as supplemented by the Prospectus Supplement, dated November 17,
2015 (the “Prospectus Supplement” and, together with the Base Prospectus, the
“Prospectus”), relating to the offering of the Class A-1, Class A-2, Class A-3,
Class A-AB, Class X-A, Class X-B, Class A-S, Class B, Class PEZ, Class C,
Class D and Class X-D Certificates, nor the Offering Circular, dated November
17, 2015 (the “Offering Circular”), relating to the offering of the Class E,
Class F, Class G and Class R Certificates, in the case of the Prospectus, as of
the date of the Prospectus Supplement or as of the date hereof, or the Offering
Circular, as of the date thereof or as of the date hereof, included or includes
any untrue statement of a material fact relating to the Seller, the Mortgage
Loans, any related Whole Loan (including, without limitation, the identity of
the servicers for, and the terms of the Other Pooling and Servicing Agreement
governing the servicing of, any related Non-Serviced Whole Loan), the related
Mortgaged Properties and the related Mortgagors and their respective affiliates,
or omitted or omits to state therein a material fact relating to the Seller, the
Mortgage Loans, any related Whole Loan (including, without limitation, the
identity of the servicers for, and the terms of the Other Pooling and Servicing
Agreement governing the servicing of, any related Non-Serviced Whole Loan), the
related Mortgaged Properties and the related Mortgagors and their respective
affiliates required to be stated therein or necessary in order to make the
statements therein relating to the

 

 

 D-1

 



 

Seller, the Mortgage Loans, any related Whole Loan (including, without
limitation, the identity of the servicers for, and the terms of the Other
Pooling and Servicing Agreement governing the servicing of, any related
Non-Serviced Whole Loan), the related Mortgaged Properties and the related
Mortgagors and their respective affiliates, in the light of the circumstances
under which they were made, not misleading.

 

For the purposes of the foregoing certifications, with respect to any
description contained in the Prospectus and the Offering Circular of the terms
or provisions of or servicing arrangements under any Other Pooling and Servicing
Agreement governing the servicing of a Non-Serviced Whole Loan, to the extent
that such description refers to any terms or provisions of or servicing
arrangements under the Pooling and Servicing Agreement, the Seller has assumed
that the description of such terms or provisions of or servicing arrangements
under the Pooling and Servicing Agreement contained in the Prospectus and the
Offering Circular (i) does not include an untrue statement of a material fact
and (ii) does not omit to state therein a material fact necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

Capitalized terms used herein without definition have the meanings given them in
the Agreement or, if not defined therein, in the Pooling and Servicing
Agreement.

 

[SIGNATURE APPEARS ON THE FOLLOWING PAGE]

 

 D-2

 



 

Certified this 1st day of December, 2015. 



        GOLDMAN SACHS MORTGAGE COMPANY             By:   ,     Authorized
Representative  



 



 D-3

 

 